 

BLONDER TONGUE LABORATORIES, INC.

 

BARGAINING UNIT PENSION PLAN

 

AND

 

TRUST AGREEMENT

 

AMENDED AND RESTATED

 

EFFECTIVE

 

FEBRUARY 1, 2011

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I – DEFINITION OF TERMS 1 ARTICLE II – FUNDING POLICY FOR PLAN BENEFITS
15 2.01 Funding Method 15 2.02 Funding Standard Account 15 2.03 Investment
Policy 15 2.04 Insurance Contracts 15 2.05 Investment Fund 15 2.06
Nontransferability of Annuity Contracts 16 2.07 Power to Purchase Keyman
Insurance 16 2.08 Predecessor Plan Assets 16 ARTICLE III – ELIGIBILITY AND
PARTICIPATION 17 3.01 Age and Service Requirements 17 3.02 Plan Administrator to
Furnish Eligibility Information 17 3.03 Information to be Provided by Employee
17 3.04 Reclassification Out of or Into the Excluded Class 17 3.05 Breaks in
Service 18 3.06 Re-employment and Commencement of Participation 18 3.07 Election
Not To Participate 18 3.08 Effect of Participation 18 ARTICLE IV – ELIGIBILITY
FOR RETIREMENT BENEFITS 19 4.01 Normal Retirement 19 4.02 Early Retirement 19
4.03 Postponed Retirement 19 4.04 Disability Retirement 19 ARTICLE V – AMOUNT OF
RETIREMENT BENEFITS 21 5.01 Normal Retirement Benefit 21 5.02 Early Retirement
Benefit 21 5.03 Postponed Retirement Benefit 21 5.04 Disability Retirement
Benefit 22 ARTICLE VI – FORMS AND PAYMENT OF RETIREMENT BENEFITS 23 6.01 Normal
Form of Retirement Benefit 23 6.02 Automatic Qualified Joint and Survivor
Annuity 23 6.03 Optional Forms of Retirement Benefit 23 6.04 Payment of Small
Amounts 24 6.05 Restrictions on Forms of Retirement Benefits 25 6.06 Notice and
Election of Form of Retirement Benefit 25 6.07 Consent of Spouse 26 6.08
Required Distributions 27 6.09 When Benefits Are Payable: 29 6.10 Manner of
Providing Benefits 31 6.11 Direct Rollovers 31 ARTICLE VII – DEATH BENEFITS
PRIOR TO RETIREMENT 34 7.01 General 34 7.02 Qualified Pre-retirement Survivor
Annuity 34

 

 

 

 

7.03 Payment of Death Benefits 35 7.04 Required Distributions 35 ARTICLE VIII –
TERMINATION OF EMPLOYMENT AND VESTING 38 8.01 Vesting of Benefits 38 8.02
Vesting Schedule 38 8.03 Amendments to the Vesting Schedule 38 8.04 Distribution
of Vested Accrued Benefit 39 8.05 Accrued Benefit Upon Re-employment 39 8.06
Repayment of Distribution 40 8.07 Breaks in Service and Vesting 40 8.08 Effect
of Social Security Changes 41 8.09 Disposition of Non-Vested Benefits 41 ARTICLE
IX – CONTRIBUTIONS BY PARTICIPANTS 42 9.01 Mandatory Participant Contributions
42 9.02 Voluntary Contributions by Participants 42 9.03 Rollover Contributions
by Participants 42 ARTICLE X – LOANS TO PARTICIPANTS 43 10.01 Availability of
Loans 43 ARTICLE XI – RESTRICTIONS TO PREVENT DISCRIMINATION 44 11.01
Restrictions to Prevent Discrimination 44 11.02 Repayment of Restricted Benefits
44 ARTICLE XII - FIDUCIARY DUTIES 46 12.01 General Fiduciary Duty 46 12.02
Allocation of Responsibilities 46 12.03 Delegation of Responsibilities 46 12.04
Liability for Allocation or Delegation of Responsibilities 46 12.05 Liability
for Co-Fiduciaries 47 12.06 Same Person May Serve in More than One Capacity 47
ARTICLE XIII - THE PLAN ADMINISTRATOR 48 13.01 Appointment of Plan Administrator
48 13.02 Acceptance by Plan Administrator 48 13.03 Signature of Plan
Administrator 48 13.04 Appointment of an Investment Manager 48 13.05 Duties of
the Plan Administrator 48 13.06 Claims Procedure 49 13.07 Claims Review
Procedure: 50 13.08 Compensation and Expenses of Plan Administrator 53 13.09
Removal or Resignation 53 13.10 Records of Plan Administrator 53 13.11 Other
Responsibilities 53 ARTICLE XIV – THE TRUSTEE 54 14.01 Appointment of Trustee 54
14.02 Acceptance by Trustee 54 14.03 Signature of Trustee 54 14.04 Co-Trustees
54 14.05 Allocation of Responsibilities 54

 

 

 

 

14.06 Removal or Resignation 54 14.07 Action by Trustee 55 14.08 Records and
Statement 55 14.09 Responsibility for Plan Assets 55 14.10 Investment Powers and
Duties of the Trustee 55 14.11 Other Powers of the Trustee 56 14.12 Duties of
the Trustee Regarding Payments 59 14.13 Compensation and Expenses of Trustee 59
14.14 Payment of Expenses 59 14.15 Indemnification of Trustee 59 ARTICLE XV –
THE EMPLOYER AND PLAN SPONSOR 1 15.01 Notification 1 15.02 Record Keeping 1
15.03 Bonding 1 15.04 Signature of Employer 1 15.05 Plan Counsel and Expenses 1
15.06 Other Responsibilities 1 15.07 Employer Contributions 2 ARTICLE XVI –
AMENDMENT OF PLAN 3 16.01 Power to Amend 3 16.02 Limitations on Amendments 3
16.03 Method of Amendment 4 16.04 Notice of Amendment 4 ARTICLE XVII –
TERMINATION OF PLAN 5 17.01 Right to Terminate 5 17.02 Effect of Termination 5
17.03 Manner of Distribution 8 17.04 Residual Amounts 8 17.05 Termination of an
Employer 8 17.06 Partial Termination 8 17.07 Effect of Partial Termination 8
ARTICLE XVIII - THE INSURER 9 18.01 Actions Consistent with Terms of Contracts 9
18.02 Insurer not a Party to Plan 9 18.03 Signature of Trustee 9 18.04 Validity
of Contracts 9 ARTICLE XIX – LIMITATIONS ON BENEFITS 10 19.01 Special
Definitions 10 19.02 Limitations Applicable to this Plan 14 19.03 Aggregation of
Plans 21 19.04 Formerly Affiliated Plans of the Employer 21 19.05 Plans of a
Predecessor Employer 21 19.06 Benefits Under Terminated Plans 22 19.07 Benefits
Transferred From the Plan 22 19.08 Special Rules 22 ARTICLE XX – TOP-HEAVY
PROVISIONS 23

 

 

 

 

20.01 Application 23 20.02 Special Definitions 23 20.03 Top-Heavy Minimum
Accrued Benefit: For any Plan Year in which the Plan is Top-Heavy 27 20.04
Nonforfeitability of Minimum Accrued Benefit 28 20.05 Minimum Vesting Provision
28 ARTICLE XXI – MISCELLANEOUS 29 21.01 Participant’s Rights 29 21.02 Alienation
29 21.03 Actions Consistent with Terms of Plan 30 21.04 Performance of Duties 31
21.05 Validity of Plan 31 21.06 Legal Action 31 21.07 Gender and Number 31 21.08
Uniformity 31 21.09 Headings 31 21.10 Receipt and Release for Payments 31 21.11
Payments of Minors, Incompetents 32 21.12 Missing Persons 32 21.13 Merger or
Consolidation 32 21.14 Prohibition Against Diversion of Funds 33 21.15 Period of
the Trust 33 21.16 Misstatement of Age 33 21.17 Return of Contributions to the
Employer 33 21.18 Counterparts 34 21.19 Limitations Based on Funded Status of
the Plan 34 21.20 Limitations on Unpredictable Contingent Event Benefit 36

 

 

 

 

ESTABLISHMENT AND ADOPTION

 

THIS AGREEMENT AND DECLARATION OF TRUST is signed and executed on the day set
forth below, but effective for all purposes as of February 1, 2011 by and
between Blonder-Tongue Laboratories, Inc., a corporation organized and existing
under the laws of the State of New Jersey, with principal offices located at One
Jake Brown Road, Old Bridge, New Jersey, hereinafter referred to as the “Plan
Sponsor”, and James Luksch and Robert Palle, hereinafter collectively referred
to as the “Trustee”.

 

WITNESSETH

 

WHEREAS, effective as of January 1, 1976, Electrocomp, Inc. (a predecessor
employer) established the Electrocomp Inc. Bargaining Unit Pension Plan (“Prior
Plan”) and executed a Trust Agreement to provide retirement benefits for
eligible Employees; and

 

WHEREAS, Blonder-Tongue Laboratories, Inc. became the successor Employer and
Local No. 2066, IBEW the successor Union under said plan; and

 

WHEREAS, the Prior Plan and Trust Agreement was subsequently amended and
restated as of February 1, 1984; February 1, 1987; February 1, 2001 and February
1, 2006; and

 

WHEREAS, Blonder-Tongue Laboratories, Inc. now wishes to amend and restate the
Prior Plan and Trust Agreement for the benefit of its Employees who shall meet
the eligibility requirements hereinafter set forth and for the benefit of the
beneficiaries of such Employees, respectively, as hereinafter provided; and

 

WHEREAS, it is intended that this Plan and Trust meet all the requirements of
the Internal Revenue Code of 1986 and the Employee Retirement Income Security
Act of 1974 and the Plan and Trust shall be interpreted, wherever possible, to
comply with the terms of the Code and ERISA and all formal regulations and
rulings issued thereunder; and

 

WHEREAS, the provisions of this agreement shall apply only to persons who are,
or who become, Participants in this Plan on or after the effective date of this
agreement. Except as specifically provided in this agreement, the provisions of
the Prior Plan will continue to apply to persons who are Former Participants on
the effective date of this agreement, unless and until such time as such persons
may again become Participants in this Plan.

 

THEREFORE, in consideration of the premises, it is hereby agreed as set forth
below.

 

(i)

 

 

ARTICLE I – DEFINITION OF TERMS

 

As used in this Plan and Trust Agreement the following terms shall have the
following meanings unless a different meaning is plainly required by the
context:

 

1.01       “Accrued Benefit” shall mean, as of any given date, a monthly amount
payable at a Participant’s Normal Retirement Date, on the Normal Form of
Retirement Benefit, equal to the Normal Retirement Benefit which a Participant
would be entitled to at his Normal Retirement Age, based on the Participant’s
Years of Credited Service as of the given date. In no event shall the amount of
a Participant’s Accrued Benefit be less than his Accrued Benefit under the terms
of the Prior Plan as of January 31, 1987.

 

The Accrued Benefit shall be frozen effective August 1, 2006 and shall not
increase thereafter.

 

1.02       “Actuarial Equivalent” shall mean an amount or series of amounts
whose actuarial present value is equal to the actuarial present value of a given
amount or series of amounts, determined on the basis of the Unisex Pension 1984
Mortality Table, set back 3 years, and interest at the rate of 6% per year,
compounded annually.

 

Provided that, for purposes of determining whether a benefit shall be paid as a
single lump sum payment under the automatic cash-out provisions of Section 6.04,
and for purposes of determining the amount of any distribution of an Accrued
Benefit paid as a single lump sum payment or as an annuity payable for a period
other than the life of the Participant or the joint lives of the Participant and
spouse, the actuarial present values shall be determined based on the Applicable
Mortality Table and the Applicable Interest Rate.

 

1.03       “Affiliated Service Group” shall mean a group of corporations,
partnerships, or other organizations which is an affiliated service group as
defined in Code Section 414(m).

 

1.04       “Age” shall mean a person’s attained age.

 

1.05       “Alternate Payee” shall mean any spouse, former spouse, child or
other dependent of a Participant or Former Participant who is recognized by a
Qualified Domestic Relations Order as having a right to receive all, or a
portion of, the benefits payable under this Plan with respect to such
Participant or Former Participant.

 

1.06       “Annual Compensation” shall mean the amount of compensation used for
purposes of compliance with Code Section 415, as defined in Paragraph (c) of
Section 19.01, during the calendar year that ends within a given Plan Year.

 

However, for any Self-Employed Individual, Annual Compensation shall mean Earned
Income.

 

1

 

 

Notwithstanding the above, for purposes of determining a Participant’s Accrued
Benefit in any Plan Year beginning on or after January 1, 2002, the Annual
Compensation taken into account for any year shall not exceed two hundred
thousand dollars ($200,000), as adjusted by the Commissioner for increases in
the cost of living after 2002 in accordance with Code Section 401(a)(17)(B). In
determining benefit accruals in Plan Years beginning after December 31, 2001,
the annual compensation limit for determination periods beginning before January
1, 2002 shall be $200,000. The cost of living adjustment in effect on January 1
of any calendar year shall apply to any determination period beginning in such
calendar year. For this purpose, the “determination period” is any period not
exceeding twelve (12) months over which compensation is determined. For any
period of less than twelve (12) months, the limit on Annual Compensation in this
paragraph shall be multiplied by a fraction, the numerator of which is the
number of months in the period, and the denominator of which is twelve (12).

 

Effective October 13, 1996, Annual Compensation shall include imputed
compensation during an Employee’s Qualified Military Service. An Employee’s
imputed compensation during Qualified Military Service shall be:

 

(a)The compensation the Employee would have received but for his Qualified
Military Service; or

 

(b)If such compensation is not reasonably certain, the compensation the Employee
would have received had he received compensation during his Qualified Military
Service at his average rate during the twelve (12) months immediately preceding
his Qualified Military Service or, if shorter, his entire period of employment
preceding his Qualified Military Service.

 

1.07       “Annuity Starting Date” shall mean the first day of the first period
for which an amount is payable as an annuity. In the case of a benefit not
payable in the form of an annuity, the Annuity Starting Date shall be the date
on which such benefit is actually paid or begins to be paid.

 

1.08       “Applicable Interest Rate” shall mean, with respect to determining
the amount of a benefit with an Annuity Starting Date on or after February 1,
2008, the interest rate prescribed under Code Section 417(e)(3)(C) (as it reads
effective on and after the first day of the 2008 Plan Year) as in effect for the
first calendar month preceding the Plan Year in which the distribution is made.

 

1.09       “Applicable Mortality Table” shall mean, with respect to determining
the amount of a benefit with an Annuity Starting Date on or after February 1,
2008, the mortality table prescribed under Code Section 417(e)(3)(B) (as it
reads effective on and after the first day of the 2008 Plan Year)

 

1.10       “Average Monthly Compensation” shall mean Average Annual Compensation
divided by twelve (12).

 

1.11       “Beneficiary” shall mean any person, persons, or trust designated by
a Participant in such form as the Plan Administrator may prescribe to receive
any death benefit that may be payable hereunder if such person or persons
survive the Participant. This designation may be revoked at any time in similar
manner and form. In the event of the death of the designated Beneficiary prior
to the death of the Participant, the Contingent Beneficiary shall be entitled to
receive any death benefit.

 

2

 

 

1.12       “Board of Directors” shall mean the Board of Directors of
Blonder-Tongue Laboratories, Inc.

 

1.13       “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.14       “Contingent Beneficiary” shall mean the person, persons, or trust
duly designated by the Participant to receive any death benefit from the Plan in
the event the designated Beneficiary does not survive the Participant.

 

1.15       “Controlled Group” shall mean a group of corporations which
constitutes a controlled group of corporations as defined in Code
Section 414(b).

 

1.16       “Domestic Relations Order” shall mean any judgment, decree, or order
(including approval of a property settlement agreement) which:

 

(a)Relates to the provision of child support, alimony payments, or marital
property rights to a spouse, child, or other dependent of a Participant or
Former Participant; and

 

(b)Is made pursuant to a state domestic relations law (including a community
property law).

 

1.17       “Earliest Retirement Age” shall mean the Age of a Participant on the
earliest date on which such Participant could elect to receive a Retirement
Benefit pursuant to Article IV.

 

1.18       “Earned Income” shall mean an individual’s net earnings from
self-employment in the trade or business of the Employer, for which personal
services of the individual are a material income-producing factor. Net earnings
shall be determined without regard to items not included in gross income and the
deductions allocable to such items. Net earnings shall be reduced by
contributions by the Employer to this Plan or any other qualified plan to the
extent deductible under Code Section 404.

 

1.19       “Effective Date” shall mean February 1, 2011, the Effective Date of
this Plan. The Effective Date of the Prior Plan is January 1, 1976.

 

1.20       “Employee” shall mean any person who is employed by the Employer or
by any entity which, together with the Employer, is a member of a Controlled
Group, Group Under Common Control or Affiliated Service Group or which is
required to be Aggregated with the Employer under Code Section 414(o) in a
capacity other than solely as a director or independent contractor. The term
“Employee” shall include an individual who is a Self-Employed Individual.

 

3

 

 

The term “Employee” shall also include a leased employee of the recipient
Employer, but contributions or benefits provided by the leasing organization
which are attributable to services performed for the recipient Employer shall be
treated as provided by the recipient Employer. If such leased employees
constitute not more than twenty percent (20%) of the Employer’s non-highly
compensated work force within the meaning of Code Section 414 (n)(5)(C)(ii), the
preceding sentence shall not apply to any leased employee who is covered by a
money purchase pension plan providing:

 

(a)A non-integrated employer contribution rate of at least ten percent (10%) of
compensation; and

 

(b)Immediate participation with respect to any person who has received
compensation from the leasing organization of at least one thousand dollars
($1,000) in any one of the four most recent plan years of such plan; and

 

(c)Full and immediate vesting.

 

For purposes of this paragraph, the term “leased employee” means any person who
is not an Employee of the recipient Employer who, pursuant to an agreement
between the recipient Employer and any other person or organization (leasing
organization), has performed services for the recipient Employer (or for the
Employer and related persons determined in accordance with Code
Section 414(n)(6)) on a substantially full time basis for a period of at least
one (1) year and such services are performed under the primary direction or
control of the recipient Employer.

 

1.21       “Employer” shall mean the Plan Sponsor and any other entity which,
with the authorization of the Plan Sponsor, may adopt this Plan. All such
entities shall be treated as a single Employer for all purposes under this Plan,
except when otherwise specifically provided.

 

Solely for purposes of determining Years of Eligibility Service, Years of
Vesting Service and One Year Breaks in Service, any entity not adopting this
Plan which, together with the Plan Sponsor, is a member of a Controlled Group,
Group Under Common Control, or Affiliated Service Group shall also be treated as
an Employer for the period of time during which such entity was a member of such
group.

 

1.22       “Employment Commencement Date” shall mean the date on which the
Employee first performs an Hour of Service for the Employer.

 

1.23       “Entry Date” shall mean the date an Employee became or becomes a
Participant in the Plan or became a Participant under the Prior Plan. Entry
Dates occur on the first day of each Plan Year.

 

1.24       “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

 

1.25       “Excluded Employee” shall mean the following class of Employees who
are not eligible to participate in this Plan:

 

4

 

 

(a)Employees whose employment is not governed by the terms of a collective
bargaining agreement between Employee representatives and the Employer under
which retirement benefits were the subject of good faith bargaining between said
Employee representatives and the Employer, for whom coverage under this Plan is
provided.

 

1.26       “Fiduciary” shall mean and include the Trustee, Plan Administrator,
Plan Sponsor, Investment Manager, and any other person or corporation who –

 

(a)Exercises any discretionary authority or discretionary control respecting
management of the Plan or exercises any authority or control respecting
management or disposition of its assets;

 

(b)Renders investment advice for a fee or other compensation, direct or
indirect, with respect to any moneys or other property of the Plan, or has any
authority or responsibility to do so;

 

(c)Has any discretionary authority or discretionary responsibility in the
administration of the Plan; or

 

(d)Is described as a “fiduciary” in Sections 3(14) or (21) of ERISA or is
designated to carry out fiduciary responsibilities pursuant to this Agreement to
the extent permitted by Section 405(c)(1)(B) of ERISA.

 

1.27       “Former Participant” means a person who was a Participant and is
retaining a Vested Accrued Benefit under the Plan.

 

1.28       “Group Under Common Control” shall mean a group of trades or
businesses (whether or not incorporated) which are under common control as
defined in Code Section 414(c).

 

1.29       “Hour of Service” shall mean and be determined as follows:

 

(a)Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer. These hours shall be credited to the
Employee for the year or years in which the duties are performed.

 

(b)Each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury duty
or Leave of Absence. No more than 501 Hours of Service shall be credited under
this paragraph for any single continuous period (whether or not such period
occurs in a single year). Hours under this paragraph shall be calculated and
credited pursuant to Sections 2530.200b-2 of the Department of Labor Regulations
which are incorporated herein by this reference.

 

5

 

 

(c)Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. The same Hours of Service shall not
be credited both under paragraph (a) or paragraph (b), as the case may be, and
under this paragraph (c). These hours shall be credited to the Employee for the
year or years to which the award or agreement pertains rather than the year in
which the award, agreement or payment is made.

 

(d)Hours of Service shall be determined on the basis of actual hours for which
an Employee is paid, entitled to payment or for which back pay is awarded or
agreed to.

 

(e)Where the Employer maintains the plan of a predecessor employer, service for
such predecessor employer shall be treated as service for the Employer.

 

(f)In the case of an Employee who is absent from work for any period:

 

(1)By reason of the pregnancy of the Employee;

 

(2)By reason of the birth of a child of the Employee;

 

(3)By reason of the placement of a child with the Employee in connection with
the adoption of such child by such Employee; or

 

(4)For purposes of caring for such child for a period beginning immediately
following such birth or placement;

 

Hours of Service, solely for purposes of determining whether a One-Year Break in
Service has occurred, shall include:

 

(1)The Hours of Service which otherwise would normally have been credited to
such Employee but for such absence; or

 

(2)In any case in which the Plan is unable to determine the hours described in
clause (1), eight (8) Hours of Service per day of such absence,

 

except that the total number of hours treated as Hours of Service under this
Section by reason of any such pregnancy or placement shall not exceed five
hundred and one (501) hours less the number of Hours of Service credited to an
Employee pursuant to Subsections (a) through (e) above, for an absence described
in this Subsection (f). The hours described in this Subsection (f) shall be
treated as Hours of Service only in the computation period in which the absence
from work begins, if an Employee would be prevented from incurring a One-Year
Break in Service in such computation period solely because the period of absence
is treated as Hours of Service as provided herein; or in any other case, in the
immediately following computation period. Notwithstanding the foregoing, no
credit will be given pursuant to this Subsection (f) unless the Employee
furnishes to the Plan Administrator such timely information as the Plan
Administrator may reasonably require to establish that the absence from work is
for reasons referred to herein, and the number of days for which there was such
an absence.

 

6

 

 

(g)Effective October 13, 1996, an Employee’s Qualified Military Service shall be
treated as service for the Employer. An Employee’s imputed Hours of Service
during Qualified Military Service shall be:

 

(1)The Hours of Service the Employee would have worked but for his Qualified
Military Service; or

 

(2)If such Hours of Service is not reasonably certain, the Hours of Service the
Employee would have worked had he worked during his Qualified Military Service
at his average rate during the twelve (12) months immediately preceding his
Qualified Military Service or, if shorter, his entire period of employment
preceding his Qualified Military Service.

 

(h)The Plan Administrator shall determine an Employee’s Hours of Service from
records of hours for which the Employee is paid or entitled to payment or for
which payment is otherwise due from the Employer. The Plan Administrator may use
any records to determine Hours of Service which it considers an accurate
reflection of the facts.

 

1.30       “Insurance Contract” shall mean an individual contract, or allocated
coverage under a group contract, of life insurance issued by an Insurer.

 

1.31       “Insurer” shall mean any legal reserve life insurance company that
may issue insurance or annuity contracts under this Plan.

 

1.32       “Investment Fund” shall mean any assets of the Trust Fund not applied
by the Trustee to purchase Insurance Contracts or annuity contracts.

 

1.33       “Investment Manager” shall mean any Fiduciary (other than a Trustee
or Named Fiduciary) who:

 

(a)Has the power to manage, acquire or dispose of any asset of the Plan;

 

(b)Is (i) registered as an investment advisor under the Investment Advisors Act
of 1940; (ii) a bank as defined in that Act; or (iii) is an insurance company
qualified to perform services described in Subsection (a) above under the laws
of more than one state; and

 

(c)Has acknowledged in writing that he is a Fiduciary with respect to the Plan.

 

1.34       “Limitation Year” shall mean the Plan Year.

 

7

 

 

1.35       “Month of Employment” shall mean a calendar month during which an
Employee is employed by the Employer.

 

1.36       “Named Fiduciary” shall mean the Plan Administrator.

 

1.37       “Normal Retirement Age” shall mean the Age of a Participant on his
sixty-fifth (65th) birthday.

 

1.38       “Normal Retirement Date” shall mean the first day of the month
coincident with or next following a Participant’s Normal Retirement Age.

 

1.39       “One Year Break in Service” shall mean a twelve (12) consecutive
month period during which an Employee has not completed more than five hundred
(500) Hours of Service. For purposes of eligibility, such twelve (12)
consecutive month period shall be the same as that used to determine Years of
Eligibility Service. For purposes of vesting, such twelve (12) consecutive month
period shall be the same as that used to determine Years of Vesting Service.
However, the following types of absence shall not constitute a One-Year Break in
Service:

 

(a)Temporary leave of absence granted by the Employer for sickness, or extended
vacation, provided that persons under similar circumstances shall be treated
alike;

 

(b)Absence due to illness or accident while regular remuneration is paid;

 

(c)Absence for Qualified Military Service.

 

1.40       “Participant” shall mean any Employee who on or after the Effective
Date meets the requirements for participation hereunder. An Employee who
satisfies such requirements shall remain a Participant until his death,
Disability or Retirement or until the earlier of his receiving a distribution of
his Vested Accrued Benefit or his incurring a One Year Break in Service
following any other Termination of Employment.

 

1.41       “PBGC” shall mean the Pension Benefit Guaranty Corporation, a
corporate body established under the provisions of Title IV of ERISA.

 

1.42       “Plan” shall mean Blonder-Tongue Laboratories Inc. Bargaining Unit
Pension Plan, as stated herein and as may be amended from time to time.

 

1.43       “Plan Administrator” shall mean the person, persons, or corporation
administering this Plan as provided in Article XIII hereof, and any successor or
successors thereto.

 

1.44       “Plan Anniversary” shall mean the first day of the Plan Year.

 

1.45       “Plan Sponsor” shall mean Blonder-Tongue Laboratories, Inc.

 

1.46       “Plan Year” shall mean the one year period commencing February 1 and
ending January 31.

 

8

 

 

1.47       “Prior Plan” shall mean the Electrocomp Inc. Bargaining Unit Pension
Plan.

 

1.48       “Qualified Domestic Relations Order” shall mean:

 

(a)Any Domestic Relations Order which meets the following requirements:

 

(1)Creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to, receive all or a portion of the
benefits payable with respect to a Participant or Former Participant under this
Plan;

 

(2)Specifies the name and the last known mailing address (if any) of the
Participant or Former Participant and the name and mailing address of each
Alternate Payee covered by the order;

 

(3)Specifies the amount or percentage of the Participant’s or Former
Participant’s benefits to be paid to each Alternate Payee therein named, or the
manner in which such amount or percentage is to be determined;

 

(4)Specifies the number of payments or period to which such order applies;

  

(5)Specifies each plan to which such order applies;

  

(6)Does not require this Plan to provide any type or form of benefit, or any
option, not otherwise provided under this Plan;

  

(7)Does not require this Plan to provide increased benefits (determined on the
basis of actuarial value); and

  

(8)Does not require the payment of benefits to an Alternate Payee which are
required to be paid to another Alternate Payee under another judgment, decree,
or order previously determined to be a Qualified Domestic Relations Order.

 

(b)A Domestic Relations Order shall not be treated as failing to satisfy the
requirements of Subsection (a)(6) of this Section, solely because such Domestic
Relations Order requires that payment of benefits be made to an Alternate Payee:

 

(1)On or after the date on which the Participant or Former Participant attains
(or would have attained) his Earliest Retirement Age;

 

(2)As if the Participant or Former Participant had retired on the date on which
such payment is to begin under such order (but taking into account only the
Actuarial Equivalent value of the benefits actually accrued and not taking into
account the Actuarial Equivalent value of any Employer subsidy for early
retirement); or

 

9

 

 

(3)In any form in which such benefits may be paid under this Plan to the
Participant or Former Participant (other than in the form of a joint and
survivor annuity with respect to the Alternate Payee and his or her subsequent
spouse).

 

Notwithstanding the foregoing, if the Participant dies before attaining his
Earliest Retirement Age, benefits shall be paid to the Alternate Payee only if
the order requires survivor benefits to be paid to such Alternate Payee.

 

(c)A Domestic Relations Order shall not be treated as failing to meet the
requirements of Subsection (a)(2) of this Section merely because the Domestic
Relations Order does not specify the current mailing address of the Participant
or Former Participant or Alternate Payee, if the Plan Administrator has reason
to know such address or addresses independently of the Domestic Relations Order.

 

(d)A Domestic Relations Order shall not be treated as failing to meet the
requirements of Subsection (a) of this Section merely because the Domestic
Relations Order provides that survivor benefits required to be paid to a spouse
be paid to an Alternate Payee who is a former spouse of the Participant or
Former Participant and who was married to such Participant or Former Participant
for at least one (1) year.

 

(e)No Domestic Relations Order entered before January 1, 1985 shall be treated
as a Qualified Domestic Relations Order except that:

 

(1)If the Trust is paying benefits on January 1, 1985 pursuant to a Domestic
Relations Order which complies with Subsection (a), then such order shall be
deemed a Qualified Domestic Relations Order; and

 

(2)The Plan Administrator may, in its sole discretion, treat any order entered
before January 1, 1985 as a Qualified Domestic Relations Order even though such
order does not comply with the requirements of Subsection (a).

 

(f)No Domestic Relations Order shall be treated as a Qualified Domestic
Relations Order if payments to an Alternate Payee under the Domestic Relations
Order are contingent on the survival of the Alternate Payee, unless the payments
to the Alternate Payee are under a Qualified Joint and Survivor Annuity or a
Qualified Pre-retirement Survivor Annuity.

 

To the extent provided in any Qualified Domestic Relations Order, the former
spouse of a Participant shall be treated as a surviving spouse for purposes of
this Plan.

 

10

 

 

1.49       “Qualified Joint and Survivor Annuity” shall mean an immediate
annuity which provides monthly payments to the Participant for his lifetime and
continuing thereafter to his spouse, if surviving at the Participant’s death,
for the spouse’s lifetime, in an amount not less than fifty percent (50%), nor
more than one hundred percent (100%), of the amount which had been payable to
the Participant. The term “Automatic Qualified Joint and Survivor Annuity” shall
mean a Qualified Joint and Survivor Annuity which provides a survivor benefit to
the spouse equal to fifty percent (50%) of the amount which had been payable to
the Participant. For purposes of this Section, the spouse of the Participant on
his Annuity Starting Date shall be considered to continue to be his spouse
notwithstanding any subsequent divorce or remarriage of the Participant.

 

1.50       “Qualified Pre-retirement Survivor Annuity” shall mean an immediate
annuity payable to the spouse of a Participant or Former Participant for the
life of the spouse in monthly amounts equal to the monthly amount the spouse
would have received under the Automatic Qualified Joint and Survivor Annuity if:

 

(a)In the case of a Participant or Former Participant who dies after the date on
which the Participant or Former Participant attained his Earliest Retirement
Age, such Participant or Former Participant had retired with an immediate
Automatic Qualified Joint and Survivor Annuity on the day before such
Participant’s or Former Participant’s death; or

 

(b)In the case of a Participant or Former Participant who dies before the date
on which the Participant or Former Participant would have attained his Earliest
Retirement Age, such Participant or Former Participant had

 

(1)Separated from service on the date of his death (unless such Participant or
Former Participant had already separated from service);

 

(2)Survived to his Earliest Retirement Age;

 

(3)Retired with an immediate Automatic Qualified Joint and Survivor Annuity at
his Earliest Retirement Age; and

 

(4)Died on the day after the day on which such Participant or Former Participant
would have attained his Earliest Retirement Age.

 

For purposes of the above, if a Participant has elected a Qualified Joint and
Survivor Annuity other than the Automatic Qualified Joint and Survivor Annuity
and dies before his Annuity Starting Date, the elected Qualified Joint and
Survivor Annuity shall be treated as the Automatic Qualified Joint and Survivor
Annuity.

 

Payment of the Qualified Pre-retirement Survivor Annuity shall commence, unless
otherwise elected by the surviving spouse, not later than as soon as
administratively feasible following the later of the date of the Participant’s
death, or the date on which the Participant would have attained his Earliest
Retirement Age.

 

11

 

 

1.51       “Qualified Military Service” shall mean any service by an Employee in
the uniformed services of the United States (as defined in chapter 43 of
title 38, United States Code), provided:

 

(a)The Employee provides the Employer advance notice of such service, when such
notice is practical;

 

(b)The Employee is not dishonorably discharged;

 

(c)The Employee is reemployed by the Employer within thirty (30) days following
the completion of such service or any longer period during which his right to
re-employment is protected by law; and

 

(d)The cumulative length of the Employee’s absence from employment due to such
service does not exceed five (5) years.

 

1.52       “Re-employment Commencement Date” shall mean the date on which an
Employee, who has incurred both a Termination of Employment and a One Year Break
in Service as a result of that termination, first performs an Hour of Service
for the Employer following such Break in Service.

 

1.53       “Self-Employed Individual” shall mean an individual who has Earned
Income for the taxable year from the trade or business of the Employer, or who
would have had Earned Income but for the fact that the trade or business of the
Employer had no net profits for the taxable year.

 

1.54       “Termination of Employment” shall mean, with respect to any Employee
or Participant, the Employee’s or Participant’s separation from service with the
Employer due to resignation; discharge; death; disability; retirement; failure
to return to active service with the Employer at the end of an authorized leave
of absence or the authorized extension(s) thereof; failure to return to active
service with the Employer when duly called following a temporary layoff; failure
to return to active service with the Employer within thirty (30) days (or any
longer period during which his right to re-employment is protected by law)
following the completion of Qualified Military Service; or any other event
which, under the then current policy of the Employer, results in the termination
of the employer-employee relationship. Termination of Employment shall not occur
merely because of a transfer between the Plan Sponsor and an adopting Employer
or between two adopting Employers.

 

1.55       “Trust” shall mean Blonder-Tongue Laboratories, Inc. Bargaining Unit
Pension Trust, as stated herein.

 

1.56       “Trustee” shall mean that bank, trust company or other corporation
possessing trust powers under applicable State or Federal law, or one or more
individuals, or any combination thereof named as parties hereto, or any
successor Trustee or Trustees hereunder.

 

1.57       “Trust Fund” shall mean all cash, securities, annuity contracts,
Insurance Contracts, real estate and any other property held by the Trustee
pursuant to the terms of this Agreement, together with investment earnings or
losses thereon, less any applicable expenses of the Plan and Trust.

 

12

 

 

1.58       “Vested Accrued Benefit” or “Vested Interest” shall mean that portion
of a Participant’s Accrued Benefit which is non-forfeitable.

 

1.59       “Year of Credited Service” prior to February 1, 1976 shall be equal
to the number of years and completed months elapsed from the Participant’s
Employment Commencement Date through January 31, 1976.

 

Beginning February 1, 1976, Credited Service shall be based on Hours of Service
within Plan Years as follows:

 

Hours

of Service

 

Credited

Future Service

      1,800 or More   1 Year 1,350 to 1,799   3/4 Year 1,000 to 1,349   1/2 Year
Less than 1,000   0

 

Years of Credited Service shall be frozen effective August 1, 2006 and shall not
increase thereafter.

 

1.60       “Year of Eligibility Service” shall mean an Eligibility Computation
Period during which an Employee has completed at least one thousand (1,000)
Hours of Service. For this purpose, the Employee’s initial Eligibility
Computation Period shall be the twelve (12) consecutive month period which
begins on the Employee’s Employment Commencement Date or Re-employment
Commencement Date; and subsequent Eligibility Computation Periods shall be the
Plan Year beginning within the initial Eligibility Computation Period or the
Plan Year which begins on the day following the initial Eligibility Computation
Period, and succeeding Plan Years. An Employee who is credited with one thousand
(1,000) Hours of Service in both his Initial Eligibility Computation Period and
his first Subsequent Eligibility Computation Period shall be credited with two
Years of Eligibility Service.

 

1.61       “Year of Participation” shall mean a Plan Year which includes or is
subsequent to a Participant’s Entry Date, during which the Participant has
completed not less than one thousand (1,000) Hours of Service. Years of
Participation shall include Years of Participation under the Prior Plan of which
this Plan is an amendment and restatement.

 

13

 

 

1.62       “Year of Vesting Service” shall mean a Vesting Computation Period
during which an Employee has completed at least one thousand (1,000) Hours of
Service. For this purpose, the Employee’s Vesting Computation Periods shall be
Plan Years. Notwithstanding, the Vesting Computation Period for any year prior
to the Effective Date of the Plan (and for the first Plan Year if such first
Plan Year is a Short Plan Year) shall be a twelve (12) consecutive month period
which ends on the same day of the year as did the Plan’s initial Plan Year.
Further, if there is a change in the period covered by the Plan Year, the
Vesting Computation Period shall change to cover a corresponding period. The
first day of the new twelve (12) consecutive month Vesting Computation Period
shall begin within the prior Vesting Computation period, so that the new period
overlaps the prior period. In this overlapping period, any Employee will be
credited with: one (1) Year of Vesting Service if he accrues one thousand
(1,000) Hours of Service in only the prior Vesting Computation Period; one (1)
Year of Vesting Service if he accrues one thousand (1,000) Hours of Service in
only the new Vesting Computation Period; and two (2) Years of Vesting Service if
he accrues one thousand (1,000) Hours of Service in each of the two overlapping
Vesting Computation Periods.

 

A Participant’s Years of Vesting Service shall be determined based on all
periods of employment with the Employer, including periods as an Excluded
Employee, except for periods of employment prior to the Effective Date of the
Plan.

 

To the extent not otherwise provided under the Plan, effective January 1, 2007,
if an individual who was an Employee dies while performing Qualified Military
Service, such individual’s period of time in Qualified Military Service through
the date he died shall be counted as Years of Vesting Service.

 

14

 

 

ARTICLE II – FUNDING POLICY FOR PLAN BENEFITS

 

2.01Funding Method

 

The benefits provided by this Plan shall be funded by contributions of the
Employer. Such contributions shall be determined by an Enrolled Actuary using an
accepted actuarial cost method.

 

2.02Funding Standard Account

 

A Funding Standard Account shall be maintained for this Plan. Each Plan Year the
Funding Standard Account shall be charged with the amount determined under
Section 2.01 and credited with the applicable contributions made for such Plan
Year. In addition, the Funding Standard Account will be charged or credited with
other amounts as may be required by the Code or ERISA including, but not
necessarily limited to, amounts resulting from plan amendments, actuarial
assumption changes, actuarial gains and losses and approved waived funding
deficiencies. If the charges under the Funding Standard Account exceed the
credits thereto a funding deficiency will exist. Such deficiencies shall be
eliminated as required by law or regulation.

 

2.03Investment Policy

 

This Plan has been established for the sole purpose of providing benefits to the
Participants and their Beneficiaries. In determining its investments hereunder,
the Trustee shall take account of the advice provided by the Plan Administrator
as to funding policy and the short and long-range needs of the Plan based on the
evident and probable requirements of the Plan as to the time benefits shall be
payable and the requirements therefor. Benefits may be provided through any
combination of investment media designed to provide the requisite liquidity,
growth and security appropriate to this Plan.

 

Benefits for Participants may be provided through any investment media offered
by the Insurer, or through the purchase of shares in any regulated investment
company as defined in Code Section 851(a), or through any investment proper and
appropriate to be made by the Trustee in accordance with Article XIV, or through
any combination of such investments.

 

2.04Insurance Contracts

 

Except as provided in Section 2.07, no Insurance Contracts shall be purchased by
the Trustee on the life of any Participant.

 

2.05Investment Fund

 

The Employer shall contribute to an Investment Fund, which shall be established
by the Trustee to provide such additional benefits, in addition to the proceeds
or surrender values of any allocated annuity contracts, for Participants and
their Beneficiaries provided by this Plan.

 

15

 

 

2.06Nontransferability of Annuity Contracts

 

In the event the assets of the Trust Fund include annuity contracts, all
incidents of ownership in such contracts may be exercised by the Trustee, as
directed by the Plan Administrator, except to the extent any death benefits
payable thereunder may be paid to the Beneficiary designated by the Participant.
All such contracts shall provide that the owner may not change the ownership of
the contract, nor may it be sold, assigned or pledged as collateral for a loan,
as security for the performance of an obligation, or for any other purpose to
anyone. This shall not, however, prevent assignment of applicable annuity
contracts to a Participant as a distribution from the Plan.

 

2.07Power to Purchase Keyman Insurance

 

The Trustee, if so instructed by the Plan Administrator, shall purchase keyman
life insurance on the life of any Employee of the Employer (whether or not a
Participant) who is considered essential to the successful operation of the
Employer. Any such keyman life insurance policy shall be purchased as an
investment of the Trust and not for the benefit or account of any particular
Participant thereunder, and the entire death benefit under any such policy shall
be made payable to the Trustee. Any insurance proceeds received by the Trustee
as a result of such Employee’s death shall be treated as investment income to
the Trust.

 

2.08Predecessor Plan Assets

 

Prior to the adoption of this Plan, the Plan Sponsor maintained the Electrocomp
Inc. Bargaining Unit Pension Plan, hereinafter referred to as the “Predecessor
Plan,” which has been terminated. The Trustee shall receive and invest the
assets of the Predecessor Plan from the trustee of such Predecessor Plan as long
as each participant in such plan, if a Participant hereunder, would (if the Plan
terminates) receive a benefit immediately following the date of transfer equal
to or greater than the benefit he would have been entitled to receive under the
Predecessor Plan. Such amounts shall be credited to the Predecessor Plan Account
established by the Plan Administrator for each affected Participant. The
establishment of such Accounts is for recordkeeping purposes only, and a
physical segregation of assets shall not be required. Such Accounts shall be in
addition to other benefits provided by this Plan.

 

Such Accounts shall be commingled and invested with other Trust assets, and
shall be credited (charged) with a proportionate share of investment earnings
(losses) and appreciation (depreciation) on the total assets of the Trust Fund,
charged with any specific or proportionate share of expenses incurred by the
Trustee in investing or administering such Accounts, and charged with any
withdrawals or payments therefrom.

 

A Participant shall at all times be one hundred percent (100%) vested in his
Predecessor Plan Account. The value of such Predecessor Plan Account may
however, upon distribution, be more or less than the value of such assets
immediately following receipt by the Trustee.

 

A Participant who incurs a Termination of Employment shall receive a
distribution of the balance in his Predecessor Plan Account, if any, in the
manner and form provided, in the case of retirement, in Article VI; in the case
of death, in Article VII; and, in the case of Termination of Employment for any
other reason, in Section 8.04. Such distribution shall be the Actuarial
Equivalent of the balance in such Account. To the extent not already provided
under the terms of this Plan, and notwithstanding any other provisions to the
contrary, this Plan guarantees to each Participant the right to receive any
distribution from his Predecessor Plan Account in any optional form of benefit
available under the Predecessor Plan (including time, manner and method of
distribution) protected under Code Section 411(d)(6).

 

16

 

 

ARTICLE III – ELIGIBILITY AND PARTICIPATION

 

3.01Age and Service Requirements

 

An Employee who is not an Excluded Employee shall become a Participant in this
Plan on the first Entry Date coincident with or next following the date on which
he has first earned an Hour of Service with the Employer, unless he has
terminated employment with the Employer prior to such Entry Date.
Notwithstanding the eligibility requirements stated above, any Employee who was
a Participant under the provisions of the Prior Plan shall be eligible to
participate in this amended and restated Plan.

 

Participation in the Plan shall be frozen effective August 1, 2006. No Employee
shall become a Participant on or after August 1, 2006.

 

3.02Plan Administrator to Furnish Eligibility Information

 

As soon as practicable after the Effective Date, and not less than thirty (30)
days prior to each subsequent Entry Date, the Plan Administrator shall determine
which Employees become eligible on such date, and shall notify each such
Employee of his eligibility, and of any application or other requirements for
participation.

 

3.03Information to be Provided by Employee

 

At the request of the Plan Administrator, each Employee eligible to become a
Participant shall furnish such information as is not available from the Employer
and execute such forms as reasonably required by the Plan Administrator to carry
out his duties under the Plan, within a reasonable period of time after
receiving notification of eligibility pursuant to Section 3.02.

 

3.04Reclassification Out of or Into the Excluded Class

 

Any Employee, whether or not he has previously participated in the Plan, who was
a member of the Excluded Class and is reclassified out of the Excluded Class
shall be considered to have entered the Plan on the Entry Date immediately
preceding the date of his reclassification if he had satisfied the requirements
of Section 3.01 on such Entry Date.

 

Any Participant who is reclassified into the Excluded Class and who, prior to
the reclassification, completed one thousand (1,000) Hours of Service in the
Plan Year in which such reclassification occurred, shall be treated for purposes
of determining his Years of Participation and Years of Credited Service as
though the reclassification had not occurred until the first day of the
following Plan Year.

 

Subject to the above, an Employee shall not be credited with any Years of
Participation while a member of the Excluded Class. An Employee shall be
credited with Years of Vesting Service and Years of Eligibility Service while a
member of the Excluded Class.

 

17

 

 

3.05Breaks in Service

 

If an Employee terminated employment prior to becoming a Participant and
incurred a One Year Break in Service, or if an Employee who was a Participant
incurred a One Year Break in Service prior to becoming entitled to a Vested
Accrued Benefit derived from Employer contributions, his Years of Eligibility
Service prior to such One Year Break in Service shall be disregarded if his
number of consecutive One Year Breaks in Service equals or exceeds the greater
of five (5) or his number of Years of Eligibility Service prior to such One Year
Break in Service. Any Employee to whom this Section applies shall be treated as
a new Employee as of his Re-employment Commencement Date and be required to
again satisfy the requirements of Section 3.01.

 

Notwithstanding the previous paragraph, an Employee’s Years of Eligibility
Service prior to the first Plan Year beginning after December 31, 1984 shall be
disregarded if such Years of Eligibility Service would have been disregarded
under the provisions of the Plan and Code Section 410(a)(5)(D) (as in effect on
August 22, 1984) as of the day preceding the first day of such Plan Year.

 

3.06Re-employment and Commencement of Participation

 

Subject to Section 3.05, an Employee who had met all the requirements of
Section 3.01 but terminated employment prior to his Entry Date shall become a
Participant on the date he is re-employed by the Employer. Subject to
Section 3.05, an Employee who was a Participant shall again become a Participant
on the date he is re-employed by the Employer.

 

3.07Election Not To Participate

 

At any time after the Plan Administrator notifies an Employee of his eligibility
to participate in this Plan, the eligible Employee may elect in writing not to
participate; provided, however, that no such election may be made if the effect
thereof is either to prohibit initial qualification or to disqualify the Plan
under Code Section 410(b)(1). Such electing Employee may later become a
Participant effective for the Plan Year immediately after the Plan Year during
which the Employee elects to participate, if the Employee then meets the
requirements for participation under this Article III. During the time an
Employee elects not to participate in the Plan, he shall not accrue any benefits
hereunder nor shall he be credited with any Years of Credited Service or Years
of Participation.

 

3.08Effect of Participation

 

A Participant shall be conclusively deemed to have assented to this Plan and
Trust Agreement and to any subsequent amendments, and shall be bound thereby
with the same force and effect as if he had formally executed this Plan and
Trust Agreement.

 

18

 

 

ARTICLE IV – ELIGIBILITY FOR RETIREMENT BENEFITS

 

4.01Normal Retirement

 

A Participant shall be eligible to receive his Normal Retirement Benefit, as
specified in Section 5.01, upon attaining his Normal Retirement Date. Payment of
the Normal Retirement Benefit shall commence as of his Normal Retirement Date,
unless the Participant elects to postpone the commencement of his retirement
benefit as provided in Section 4.03.

 

4.02Early Retirement

 

A Participant who incurs a Termination of Employment prior to his Normal
Retirement Date shall be eligible for an Early Retirement Benefit, as specified
in Section 5.02, on the first day of the calendar month coincident with or next
following the date he satisfies all of the following requirements:

 

(a)Attained the Age of forty-five (45) (“Early Retirement Age”), and

 

(b)Completed fifteen (15) Years of Credited Service; or

 

(c)Completed ten (10) Years of Vesting Service, and

 

(d)Is within ten (10) years of his Normal Retirement Date.

 

Payment of the Early Retirement Benefit shall commence as of the first day of
the calendar month coincident with or next following the date the requirements
for Early Retirement are satisfied, or as of the first day of any subsequent
calendar month, as elected by the Participant. As to a Participant receiving an
Early Retirement Benefit, that benefit shall be in lieu of all other benefits
provided under this Plan.

 

4.03Postponed Retirement

 

A Participant may continue his employment beyond his Normal Retirement Date.
Payment of a Participant’s Postponed Retirement Benefit shall commence as of his
Postponed Retirement Date, which shall be the first day of the calendar month
coincident with or next following his Termination of Employment.

 

4.04Disability Retirement

 

A Participant who terminates employment due to total and permanent disability,
as defined herein, and who has attained Age forty (40), completed ten (10) Years
of Vesting Service, and who qualifies for Social Security Disability Benefits
shall be eligible for a Disability Retirement Benefit as specified in Section
5.04. A Participant shall be considered totally and permanently disabled when he
has been unable to perform his normal job functions for a period of at least six
(6) months by reason of sickness, injury or the like, and it is expected that
the inability to perform his normal job functions will be permanent. To the
extent permitted by law, total and permanent disability shall exclude
disabilities arising from:

 

19

 

 

(a)Chronic or excessive use of intoxicants, drugs, or narcotics; or

 

(b)Intentionally self-inflicted injury or intentionally self-induced sickness;
or

 

(c)An unlawful act or enterprise on the part of the Participant; or

 

(d)Military Service where the Participant is eligible to receive a
government-sponsored military disability pension.

 

The Plan Administrator shall determine (in a uniform and non-discriminatory
manner for all Participants) if a Participant is totally and permanently
disabled and may rely on the certification of a licensed physician selected by
the Participant and approved by the Employer.

 

Payment of the Disability Retirement Benefit shall commence as of the first day
of the calendar month coincident with or next following the date the
requirements for Disability Retirement are satisfied, or as of the first day of
any subsequent calendar month, as elected by the Participant. As to a
Participant receiving a Disability Retirement Benefit, that benefit shall be in
lieu of all other benefits provided under this Plan.

 

20

 

 

ARTICLE V – AMOUNT OF RETIREMENT BENEFITS

 

5.01Normal Retirement Benefit

 

The annual amount of Normal Retirement Benefit payable to a Participant on the
Normal Form of Retirement Benefit shall be equal to the applicable Unit Benefit
in effect multiplied by the Participant’s Credited Service in the applicable
period, according to the following table:

 

Period of Credited Service  Unit Benefit        Hire to 2/5/82  $42.00  2/6/82 –
2/5/83   54.00  2/6/83 – 2/5/85   66.00  2/6/85 – 2/5/86   78.00  2/6/86 –
2/5/88   90.00  2/6/88 – 2/5/89   102.00  2/6/89 – 2/5/90   114.00  2/6/90 –
2/5/91   144.00  2/6/91 – 2/5/94   150.00  2/6/94 – 2/5/95   168.00  2/6/95 –
2/5/97   186.00  2/6/97 – 2/5/98   198.00  2/6/98 – 2/5/04   210.00  2/6/04 –
and After   222.00 

 

Further provided that no Credited Service in excess of thirty (30) years shall
be included. In the event a Participant has earned Credited Service in excess of
thirty (30) years, the benefit will be computed using the applicable Unit
Benefit in effect in the thirty (30) years immediately preceding termination of
employment. The amount of Normal Retirement Benefit determined under the above
formula shall be rounded to the nearest whole dollar.

 

5.02Early Retirement Benefit

 

The monthly amount of Early Retirement Benefit payable to a Participant on the
Normal Form of Retirement Benefit shall be equal to his Vested Accrued Benefit,
as of his date of Termination of Employment, reduced actuarially using the
assumptions in Section 1.02 for each month by which the commencement of the
Early Retirement Benefit precedes the Participant’s Normal Retirement Date.

 

5.03Postponed Retirement Benefit

 

The monthly amount of Postponed Retirement Benefit payable to a Participant on
the Normal Form of Retirement Benefit shall be equal to the Actuarial
Equivalent, as of his Postponed Retirement Date, of the Normal Retirement
Benefit which would have been payable at his Normal Retirement Date. In no
event, however, shall the monthly amount of a Participant’s Postponed Retirement
Benefit be less than the monthly amount of the Normal Retirement Benefit
determined under Section 5.01, based on the Participant’s Years of Credited
Service to his Postponed Retirement Date. If a Participant’s Postponed
Retirement Date is after the April 1 of the calendar year following the calendar
year in which the Participant attains Age seventy and one-half (70 1/2), his
Postponed Retirement Benefit shall not be less than the Actuarial Equivalent of
the Participant’s Postponed Retirement Benefit had his benefit commenced on that
date; plus the Actuarial Equivalent of any additional benefits the Participant
accrued after that date; reduced by the Actuarial Equivalent of any
distributions the Participant received after that date.

 

21

 

 

5.04Disability Retirement Benefit

 

The monthly amount of Disability Retirement Benefit payable to a Participant on
the Normal Form of Retirement Benefit shall be equal to his Vested Accrued
Benefit as of his Termination of Employment.

 

22

 

 

ARTICLE VI – FORMS AND PAYMENT OF RETIREMENT BENEFITS

 

6.01Normal Form of Retirement Benefit

 

The Normal Form of Retirement Benefit shall be an annuity which provides monthly
payments to the Participant or Former Participant, beginning on his Normal,
Early, Postponed or Disability Retirement Date, as applicable, and continuing
for his lifetime and terminating with the last payment due prior to the death of
the Participant.

 

Subject to Section 6.02, a Participant shall receive his benefits on the Normal
Form of Retirement Benefit, unless he elects otherwise as provided in
Section 6.06.

 

6.02Automatic Qualified Joint and Survivor Annuity

 

Notwithstanding the Normal Form of Retirement Benefit, a Participant or Former
Participant who is married on his Annuity Starting Date shall receive his Vested
Accrued Benefit in the form of an Automatic Qualified Joint and Survivor
Annuity, unless he elects otherwise as provided in Section 6.06. The monthly
amount of the Automatic Qualified Joint and Survivor Annuity shall be the
Actuarial Equivalent of the monthly amount of benefit payable to the Participant
in the Normal Form of Retirement Benefit on the date his benefits commence.

 

A Participant or Former Participant who is not married on his Annuity Starting
Date shall receive his Vested Accrued Benefit in the form of a Life Annuity (as
described in Subsection 6.03(a)), unless he elects otherwise as provided in
Section 6.06. In the case of such an unmarried Participant or Former
Participant, for purposes of the notice and election requirements of
Section 6.06, the term Automatic Qualified Joint and Survivor Annuity shall mean
such Life Annuity.

 

For purposes of this section, the Annuity Starting Date is any date on or after
a Participant’s earliest retirement date on which the Participant elects to
receive his benefits.

 

6.03Optional Forms of Retirement Benefit

 

Notwithstanding the provisions of Section 6.01 or Section 6.02, a Participant
may elect to receive his benefits in an Optional Form of Retirement Benefit.
Such election shall be made as provided in Section 6.06 and subject to the
provisions of Section 6.07. The amount payable on an Optional Form of Retirement
Benefit shall be the Actuarial Equivalent of the monthly amount of benefit
payable to the Participant in the Normal Form of Retirement Benefit on his
Annuity Starting Date.

 

The Optional Forms of Retirement Benefit shall include:

 

(a)Life Annuity: This Optional Form of Retirement Benefit shall provide monthly
payments to the Participant, continuing for his lifetime and terminating with
the last payment due prior to the death of the Participant.

 

23

 

 

(b)Life Annuity With Period Certain: This Optional Form of Retirement Benefit
shall provide monthly payments to the Participant for a guaranteed period
certain of sixty (60) months, one hundred twenty (120) months or one hundred
eighty (180) months, and continuing thereafter for his lifetime, and terminating
with the last payment due prior to the death of the Participant. If the
Participant dies before having received payments for the specified period
certain, the payments for the remainder of such period certain shall be paid to
his Beneficiary.

 

(c)Joint and Survivor Annuity: This Optional Form of Retirement Benefit shall
provide monthly payments to the Participant for his lifetime and continuing
thereafter to his spouse, if surviving at the Participant’s death, for the
spouse’s lifetime in an amount equal to fifty percent (50%), seventy-five
percent (75%) or one hundred percent (100%), as elected by the Participant, of
the amount which had been payable to the Participant. For purposes of this
paragraph, the spouse of a Participant on his Annuity Starting Date shall be
considered to continue to be his spouse notwithstanding any subsequent divorce
or remarriage of the Participant.

 

(d)Lump Sum Settlement: This Optional Form of Retirement Benefit shall only be
available upon attainment of Early, Normal, or Postponed Retirement Age and
shall provide a single lump sum payment to the Participant in cash or kind. If
the Participant dies before actually receiving the lump sum payment, the lump
sum payment shall be paid to his Beneficiary.

 

(e)Modified Cash Refund Annuity: This Optional Form of Retirement Benefit shall
provide reduced monthly payments to the Participant for his lifetime. After the
Participant’s death, the Participant’s beneficiary shall receive a payment equal
to the difference between the Actuarial Equivalent of the Participant’s benefit
as of the Participant’s Annuity Starting Date and the total payments actually
made to the Participant. This benefit shall be in the form of a single lump sum
payment to the Beneficiary in cash; however, the Participant’s beneficiary can
elect to receive this benefit in Actuarially Equivalent annual installments over
a period not to exceed five (5) years.

 

6.04Payment of Small Amounts

 

If monthly payments otherwise payable to the Participant under this Plan are
less than twenty-five dollars ($25.00), such payments shall be made on an
equivalent bi-monthly, quarterly or semi-annual basis, whichever yields the
smallest payments not less than twenty-five dollars ($25.00), or, if all such
payments are less than twenty-five dollars ($25.00), on an equivalent annual
basis. Notwithstanding any other provision of this Plan, if the lump sum
Actuarial Equivalent of any benefit otherwise payable to a Participant is not
greater than one thousand dollars ($1,000) upon the Participant’s Early
Retirement Date, or not greater than five thousand dollars ($5,000) upon the
Participant’s Normal or Postponed Retirement Date or upon the Participant’s
death, such benefit shall be paid as a single lump sum payment which is the
Actuarial Equivalent of the benefit otherwise payable. Notwithstanding the
above, such a single lump sum payment shall not be made to a Participant after
his Annuity Starting Date unless such Participant and his spouse, if any,
consent in writing to such payment.

 

24

 

 

If the single sum Actuarial Equivalent of the Participant’s vested Accrued
Benefit at the date of distribution exceeds one thousand dollars ($1,000) but
does not exceed the amount permitted to be cashed out without consent by Code
Section 417(e) upon the Participant’s Early Retirement Date, the Participant may
elect, within such election period as prescribed by the Plan Administrator, to
be paid the Actuarial Equivalent of such benefit in a single sum or to allow
such benefit to remain undistributed. The spousal consent rules of Code section
401(a)(11) and 417 do not apply. If such Participant reaches the date on which
he must begin receiving his benefit under the Plan without having first received
a distribution under this Section and the lump sum Actuarial Equivalent of any
benefit otherwise payable to the Participant is not greater than the amount
permitted to be cashed out without consent by Code Section 417(e), such benefit
shall be paid as a single lump sum payment which is the Actuarial Equivalent of
the benefit otherwise payable.

 

6.05Restrictions on Forms of Retirement Benefits

 

Notwithstanding any other provision of this Article, no Optional Form of
Retirement Benefit may be elected unless such Optional Form of Retirement
Benefit complies with the provisions of Section 6.08.

 

6.06Notice and Election of Form of Retirement Benefit

 

Each Participant or Former Participant shall be provided a written notification
by the Plan Administrator. The notification shall be in non-technical language
and shall include:

 

(a)A general description or explanation of the terms and conditions of the
Automatic Qualified Joint and Survivor Annuity;

 

(b)The circumstances in which it will be provided unless the Participant elects
otherwise;

 

(c)The Participant’s right to make, and the effect of, an election to waive the
Automatic Qualified Joint and Survivor Annuity form of benefit;

 

(d)The rights of the Participant’s spouse under Section 6.07;

 

(e)The right to make, and the effect of, a revocation of an election to waive
the Automatic Qualified Joint and Survivor Annuity form of benefit;

 

(f)A general explanation of the relative financial effect of the election on a
Participant’s benefits, the right to defer distribution and including the
consequences of failing to defer distribution; and

 

(g)A general explanation of the eligibility conditions and other material
features of the Optional Forms of Retirement Benefit and sufficient additional
information to explain the relative values of the Optional Forms of Retirement
Benefit.

 

25

 

 

The notification shall also inform the Participant that a specific written
explanation in non-technical language of the terms and conditions of the
Automatic Qualified Joint and Survivor Annuity and the financial effect upon the
particular Participant’s benefits of making an election against the Automatic
Qualified Joint and Survivor Annuity is available upon written request by the
Participant. Such notification shall be provided not less than thirty (30) days
nor more than ninety (90) days before the Annuity Starting Date.
Notwithstanding, the minimum thirty (30) day waiting period after the
notification is provided until the Annuity Starting Date may be shortened to not
less than seven (7) days if the Plan Administrator informs the Participant and
the Participant’s spouse, if any, of their right to the full minimum thirty (30)
day waiting period, and the Participant and the Participant’s spouse, if any,
elect in writing to waive the minimum thirty (30) day waiting period. If the
Participant requests a specific written explanation, such explanation shall be
provided within thirty (30) days of the Participant’s request. The Plan
Administrator need not comply with more than one such request made by a
particular Participant.

 

During the Joint and Survivor Election Period, as hereinafter defined, a
Participant eligible to make the election to waive the Automatic Qualified Joint
and Survivor Annuity of Section 6.02 shall be eligible to elect to receive his
benefits in an Optional Form of Retirement Benefit as provided in Section 6.03.
The election shall be in writing and may be revoked at any time during the Joint
and Survivor Election Period. New elections and revocations may be made any
number of times during the Joint and Survivor Election Period after a previous
election or revocation. For purposes of this paragraph, the term “Joint and
Survivor Election Period” shall mean the ninety (90) day period ending on the
Annuity Starting Date.

 

6.07Consent of Spouse

 

Notwithstanding any other provision of this Article, any election after
December 31, 1984 by a Participant or Former Participant to waive the Automatic
Qualified Joint and Survivor Annuity pursuant to Section 6.06 shall not be given
effect unless:

 

(a)The Participant elects an Optional Form of Retirement Benefit which is a
Qualified Joint and Survivor Annuity; or

 

(b)(1)          The spouse of the Participant consents in writing to such
election;

 

(2)The spouse acknowledges the Optional Form of Retirement Benefit elected by
the Participant and, if applicable, the Beneficiary designated by the
Participant, or the spouse relinquishes the right to specify the Optional Form
of Retirement Benefit and name the Beneficiary; and

 

(3)The spouse’s consent acknowledges the effect of such election and is
witnessed by the Plan Administrator (or representative thereof) or a Notary
Public; or

 

(c)It is established to the satisfaction of the Plan Administrator that the
consent required under (b) above may not be obtained because there is no spouse,
because the spouse cannot be located, or because of such other circumstances as
the Secretary of the Treasury may by Regulation prescribe; or

 

26

 

 

(d)The lump sum Actuarial Equivalent of the benefit otherwise payable to the
Participant is less than five thousand hundred dollars ($5,000) and a lump sum
payment will be made pursuant to Section 6.04.

 

A waiver of the Automatic Qualified Joint and Survivor Annuity made pursuant to
Section 6.06 shall be automatically revoked upon the marriage of the
Participant, prior to his Annuity Starting Date, to a person who has not
consented to the waiver pursuant to Subsection (b) or from whom consent was not
required by reason of Subsection (c); or upon a change in the Optional Form of
Retirement Benefit or in the Beneficiary designated by the Participant pursuant
to Subsection (b)(2), unless the spouse has relinquished the right to specify
the Optional Form of Retirement Benefit and to name the Beneficiary.

 

If the requirements of the preceding paragraphs are not satisfied, the
Participant shall receive his benefits in the form of the Automatic Qualified
Joint and Survivor Annuity.

 

6.08Required Distributions

 

(a)Except as otherwise provided with respect to the Qualified Joint and Survivor
Annuity requirements, the provisions of this Section will apply to any
distribution of a Participant's interest and will take precedence over any
inconsistent provisions of this Plan. However, this Section is not intended to
provide an optional form of distribution or commencement date not otherwise
allowed under the Plan unless the timing or amount of payments to be made under
the applicable provisions of the Plan, without regard to this Section, would be
later than the latest commencement date or less than the required minimum
provided under this Section.

 

(b)General Rule: Payment of benefits under this Plan shall commence not later
than April 1 of the calendar year following the later of:

 

(1)The calendar year in which the Participant attains Age seventy and one-half
(70 1/2); or

 

(2)The earlier of:

 

(i)The calendar year in which the Participant retires or otherwise terminates
employment with the Employer; or

 

(ii)The calendar year in which the Participant becomes a Five Percent Owner (as
defined in Section 20.02); or

 

(3)The calendar year in which this Plan is first subject to the requirements of
this Section.

 

27

 

 

Item (2) above shall not apply in the case of a Participant who is a Five
Percent Owner (as defined in Section 20.02) with respect to the Plan Year ending
in the calendar year in which the Participant attains Age seventy and one-half
(70 1/2) or the four (4) preceding Plan Years or in the case of any Participant
who attains Age seventy and one-half (70 1/2) after December 31, 1987.
Notwithstanding the foregoing, effective February 1, 2005, a Participant who is
not a Five Percent Owner but who has reached the date on which benefits would
otherwise commence under this Section may elect to defer commencement of his or
her benefit to a date no later than the April 1 of the calendar year following
the calendar year in which the Participant retires or otherwise terminates
employment with the Employer.

 

On or before the April 1 determined above (but not earlier than the January 1
immediately preceding such date, unless otherwise permitted under the terms of
this Plan) the entire Vested Accrued Benefit of the Participant shall be
distributed to the Participant:

 

(1)In the form of a lump sum payment; or

 

(2)In the form of installment payments, beginning not later than such April 1,
over a period not extending beyond the life expectancy of such Participant, or
the joint life expectancy of such Participant and his Beneficiary; or

 

(3)In the form of an annuity for the life of such Participant, or the joint
lives of such Participant and his Beneficiary.

 

(c)Transitional Rule: Notwithstanding (a) above, payment of benefits to a
Participant, including a Participant who is a Five Percent Owner, may be made in
accordance with the following requirements regardless of when such payment of
benefits commences:

 

(1)The distribution is one which would not have disqualified the Plan under Code
Section 401(a)(9) as in effect prior to January 1, 1984;

 

(2)The distribution is in accordance with a method of distribution designated by
the Participant or, if the Participant is deceased, the Beneficiary of the
Participant;

 

(3)Such designation was in writing, was signed by the Participant or
Beneficiary, and was made prior to January 1, 1984;

 

(4)The Participant had an Accrued Benefit under the Plan as of December 31,
1983; and

 

(5)The method of distribution designated by the Participant or Beneficiary
specifies the time at which distribution will commence, the period over which
the distribution will be made, and in the case of any distribution upon the
Participant’s death, the Beneficiaries of the Participant listed in order of
priority.

 

28

 

 

For any distribution which commenced before January 1, 1984, but continues after
December 31, 1983, the Participant, or the Beneficiary, to whom such
distribution is being made, will be presumed to have designated the method of
distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in Items (1) and (5) above.

 

If such a designation is revoked, any subsequent distribution must satisfy the
requirements of Subsection (a) above. Any changes in the designation will be
considered to be a revocation of the designation. However, the mere substitution
or addition of another Beneficiary (one not named in the designation) under the
designation will not be considered to be a revocation of the designation, so
long as such substitution or addition does not alter the period over which
distributions are to be made under the designation, directly or indirectly (for
example, by altering the relevant measuring life).

 

(d)All distributions required under this Section shall be determined and made in
accordance with Code Section 401(a)(9) and the regulations thereunder, including
the incidental death benefit requirements of Code Section 401(a)(9)(G) and
Treasury Regulation 1.401(a)(9)-6, Q&A 2. With respect to distributions
commencing under the Plan on and after February 1, 2001 and before February 1,
2006 the Plan shall apply the minimum distribution requirements of Code Section
401(a)(9) in accordance with Proposed Treasury Regulations issued July 27, 1987
thereunder. With respect to distributions commencing after December 31, 2005,
the Plan shall apply the minimum distribution requirements of Code Section
401(a)(9) in accordance with the Final Treasury Regulations issued June 15, 2004
thereunder.

 

For purposes of this Section, any distribution required under the incidental
death benefit requirements of Code Section 401(a) shall be treated as a
distribution required under Code Section 401(a)(9).

 

6.09When Benefits Are Payable:

 

(a)Payment of benefits under this Plan shall commence upon the event giving rise
to such benefit, but no later than sixty (60) days after the last day of the
Plan Year in which the latest of the following events occur:

 

(1)The attainment by the Participant of Age sixty-five (65) or, if earlier, his
Normal Retirement Age; or

 

(2)The tenth (10th) anniversary of the Participant’s Entry Date; or

 

(3)The date the Participant terminates employment with the Employer.

 

29

 

 

If the amount of the payment required to commence on the date determined above
cannot be ascertained by such date, or if it is not possible to make such
payment on such date because the Plan Administrator has been unable to locate
the Participant after making reasonable efforts to do so, a payment retroactive
to such date may be made no later than sixty (60) days after the earliest date
on which the amount of such payment can be ascertained or the date the
Participant is located, whichever is applicable.

 

Notwithstanding any other provision in this Article VI to the contrary, no
payment shall be made to a Participant prior to the later of his Normal
Retirement Age or Age sixty-two (62) unless such Participant consents in writing
to such payment not more than ninety (90) days prior to such payment, except as
provided in Section 6.04 or 6.08.

 

(b)Effective February 1, 2004, if (i) circumstances exist under which the
Participant’s Annuity Starting Date is permitted under subsection (c) to precede
the distribution notice required by Code section 417(a)(3); (ii) the desired
Annuity Starting Date is permissible under the terms of the Plan; (iii) the
Participant and his or her Spouse consent in writing on forms provided by the
Plan Administrator; and (iv) the Participant properly completes his or her
benefit election forms and returns them to the Plan Administrator on a timely
basis in accordance with rules established by the Plan Administrator, the
Participant’s benefits will commence in the form elected by the Participant as
of the first day of the month affirmatively elected by the Participant in
accordance with the terms of the Plan and the Plan’s Administrative rules,
provided that the requirements of subsection (d) are satisfied. Such first day
of the month shall be his or her Retroactive Annuity Starting Date.

 

(c)Effective February 1, 2004, a Retroactive Annuity Starting Date is permitted
in the following circumstances:

 

(1)Through no fault of the Participant, the Plan Administrator delays providing
the distribution notice until after the date designated as the Participant’s
desired Annuity Starting Date; or

 

(2)The distribution notice is not provided prior to the Normal Retirement Date
because the Participant’s whereabouts are unknown and the Participant later
comes forward and requests a benefit commencing at the Normal Retirement Date;
or

 

(3)Retroactive payments are permitted under subsection (a) above.

 

(d)This subsection shall apply to benefits commencing on and after February 1,
2004. If, in accordance with the provisions of subsections (a) and (b), the
Participant elects an Annuity Starting Date that is before the date of the
distribution notice (a Retroactive Annuity Starting Date), the benefit payable
as of such Retroactive Annuity Starting Date is subject to the following:

 

30

 

 

(1)Amount of Payment: The amount payable as of the date the Participant’s
benefit begins shall be the Participant’s Accrued Benefit, determined as of the
Retroactive Annuity Starting Date, plus a catch-up payment increased by interest
accrued at a reasonable rate for the period commencing as of the Retroactive
Annuity Starting Date or the due date of any periodic payment owed under the
relevant annuity option and ending on the on the date benefits begin to be paid.

 

(2)Consent: A Participant’s spouse shall be required to consent to the
designation of a Retroactive Annuity Starting Date hereunder; provided, however,
that the Participant’s spouse shall not be required to consent if the survivor
annuity payments under the form of benefit payable hereunder equal or exceed the
survivor annuity payments payable under a Qualified Joint and Survivor Annuity
calculated as of the date benefit payments to the Participant actually commence
and not as of the Retroactive Annuity Starting Date.

 

(3)Other Limitations. In no event shall any amount paid hereunder exceed the
limitations imposed under Section IX hereof, determined as of the date the
Participant’s benefits begin to be paid.

 

6.10Manner of Providing Benefits

 

Any benefits payable under this Plan may be provided by direct payments from the
Trust, payments by an Insurer pursuant to a group annuity contract issued to the
Trustee, or the purchase by the Trustee of a single-premium nontransferable
individual annuity contract from an Insurer. Any annuity contract purchased by
the Trustee and distributed to a Participant or Beneficiary must comply with the
requirements of this Plan and Trust.

 

6.11Direct Rollovers

 

Notwithstanding any provision of the Plan to the contrary, any Participant or
Former Participant, any surviving spouse of a Participant or Former Participant,
or any alternate payee under a Qualified Domestic Relations Order who receives
an Eligible Distribution from the Plan on or after January 1, 1993 may elect to
have any portion of his distribution paid directly to an Eligible Retirement
Plan specified by the payee as a Direct Rollover. For this purpose, a
distribution from the Plan is an Eligible Distribution unless:

 

(a)The distribution is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the payee or the joint lives (or joint life expectancies) of the payee and the
payee’s designated beneficiary, or for a specified period of ten (10) years or
more; or

 

(b)The distribution is made in accordance with Section 6.08 of the Plan.

 

31

 

 

Each payee who receives an Eligible Distribution from the Plan shall be provided
a written notification by the Plan Administrator, not less than thirty (30) days
nor more than ninety (90) days before the Annuity Starting Date.
Notwithstanding, the minimum thirty (30) day waiting period after the
notification is provided until the Annuity Starting Date may be disregarded if
the Plan Administrator informs the Participant of his right to the full minimum
thirty (30) day waiting period, and the Participant elects in writing to waive
the minimum thirty (30) day waiting period. The notification shall be in
non-technical language and shall include:

 

(a)A description of the types of distribution eligible to be paid in the form of
a Direct Rollover;

 

(b)An explanation of a Direct Rollover;

 

(c)An explanation of mandatory and voluntary withholding from payments not made
in the form of a Direct Rollover;

 

(d)The special rules which apply to surviving spouses, alternate payees and
other beneficiaries; and

 

(e)Instructions on how to obtain additional information regarding distributions
from the Plan.

 

A payee who receives an Eligible Distribution shall be eligible to elect, during
the ninety (90) day period ending on the Annuity Starting Date, to receive his
benefit in the form of a Direct Rollover, provided:

 

(a)The amount of the Direct Rollover must be at least two hundred dollars
($200);

 

(b)If a payee elects a Direct Rollover of only a portion of his distribution,
the amount of the Direct Rollover must be at least five hundred dollars ($500);
and

 

(c)The payee may not elect a Direct Rollover to two or more Eligible Retirement
Plans from a single distribution.

 

If a payee fails to elect a Direct Rollover, the distribution shall be paid
directly to the payee. In the case of a series of periodic payments, each of
which is an Eligible Distribution, a payee’s election regarding any payment
shall apply to all subsequent payments until the payee changes his election.

 

If a payee elects a Direct Rollover of all or a portion of an Eligible
Distribution to an Eligible Retirement Plan, the Plan Administrator shall direct
the Trustee to pay the amount of the Direct Rollover to the Eligible Retirement
Plan specified by the payee. The Trustee may execute such Direct Rollover by any
means permitted by regulations issued by the Secretary, including wire transfer,
check mailed to the Eligible Retirement Plan or check mailed to the payee
payable to the Eligible Retirement Plan.

 

32

 

 

For purposes of the above, an Eligible Retirement Plan is a qualified plan
described in Code Section 401(a), an individual retirement account described in
Code Section 408(a), and individual retirement annuity described in Code Section
408(b), a Roth IRS described in Code Section 408A, an annuity plan described in
Code Section 403(a), an annuity contract described in Code Section 403(b), or an
eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this plan.

 

Notwithstanding any provision of this Section to the contrary, effective as of
January 1, 2010, a non-Spouse Beneficiary of a deceased Participant may elect,
at the time and in the manner prescribed by the Plan Administrator, to directly
roll over any portion of a distribution that would constitute an eligible
rollover distribution if it were made to a Participant, Surviving Spouse, or
alternate payee, provided such direct rollover is made to an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), or a Roth IRA described in Code
Section 408A (collectively, “IRA”) that is established on behalf of the
non-Spouse Beneficiary and that will be treated as an inherited IRA pursuant to
the provisions of Code Sections 402(c)(11) and 408(d)(3)(C)(ii)..

 

33

 

 

ARTICLE VII – DEATH BENEFITS PRIOR TO RETIREMENT

 

7.01General

 

If a Participant or Former Participant who has not received a distribution of
his Vested Accrued Benefit dies prior to his Annuity Starting Date, there shall
be no death benefit payable other than, if applicable, the Qualified
Pre-retirement Survivor Annuity of Section 7.02.

 

7.02Qualified Pre-retirement Survivor Annuity

 

If a Participant or Former Participant who has a Vested Accrued Benefit dies
prior to his Annuity Starting Date and is survived by a spouse, a Qualified
Pre-retirement Survivor Annuity shall be paid to the surviving spouse in
accordance with, and except as otherwise provided by, the following provisions:

 

(a)Notwithstanding anything herein to the contrary, a surviving spouse entitled
to a benefit under this Section, may elect to receive the Actuarial Equivalent
of the Qualified Pre-retirement Survivor Annuity in a lump sum. Upon request,
the Plan Administrator shall furnish the spouse with an explanation of the
Qualified Pre-retirement Survivor Annuity and with information concerning the
financial effect of receiving benefits in any form selected. An election under
this Subsection must be filed with the Plan Administrator before benefit
payments commence, unless the Plan Administrator determines otherwise.

 

(b)Notwithstanding anything herein to the contrary, a surviving spouse may delay
the commencement of benefit payments pursuant hereto, provided such delay
satisfies the requirement of Article VI by deeming the surviving spouse to be
the Participant.

 

(c)This Section shall not result in a duplication of benefits to a surviving
spouse who is also eligible to receive a survivor benefit under the provisions
of Section 6.02. Such a spouse shall receive only the greater of the benefit
under this Section or the benefit under Section 6.02.

 

(d)This Section shall not apply to a Former Participant who terminated
employment prior to August 23, 1984 unless:

 

(1)Such Former Participant had at least one (1) Hour of Service in the first
Plan Year beginning on or after January 1, 1976;

 

(2)Such Former Participant had at least ten (10) Years of Vesting Service under
the Plan;

 

(3)As of August 23, 1984, such Former Participant's Annuity Starting Date had
not occurred; and

 

(4)Such Former Participant was alive on August 23, 1984.

 

34

 

 

7.03Payment of Death Benefits

 

Subject to any other applicable provisions of this Article, the Beneficiary or
surviving spouse of a Participant may elect to receive any death benefits
payable hereunder in any Optional Form of Payment available under Section 6.03
except a Joint and Survivor Annuity. The election shall be in writing and shall
be filed with the Plan Administrator at least thirty (30) days prior to the
Annuity Starting Date. Nevertheless, the minimum thirty (30) day waiting period
after the election until the Annuity Starting Date may be disregarded if the
Plan Administrator informs the Beneficiary or surviving spouse of his right to
the full minimum thirty (30) day waiting period, and the Beneficiary or
surviving spouse elects in writing to waive the minimum thirty (30) day waiting
period. The amount payable in the Optional Form of Payment shall be the
Actuarial Equivalent of the benefit otherwise payable to the Beneficiary or
spouse on the Annuity Starting Date; however, if the Participant elected the
Modified Cash Refund Annuity under Section 6.03(e), the amount payable shall be
the Actuarial Equivalent of the Participant’s benefit as of the Participant’s
Annuity Starting Date reduced by the total payments actually made to the
Participant prior to his death. Payment of death benefits shall also be subject
to the provisions of Section 6.04 concerning payment of small amounts.

 

A Beneficiary or surviving spouse may elect to receive his benefits as a single
lump sum payment that is the Actuarial Equivalent of the benefit otherwise
payable. Payment of death benefits shall also be subject to the provisions of
Section 6.04 concerning the payment of small amounts.

 

7.04Required Distributions

 

Notwithstanding any other provisions of this Article, payment of death benefits
shall be subject to the following:

 

(a)General Rules: If payments have commenced to a Participant or Former
Participant in accordance with Article VI and such Participant dies before his
entire Vested Accrued Benefit has been distributed to him, the death benefit
payable to his Beneficiary or surviving spouse shall be distributed at least as
rapidly as under the method of distribution under which such payments were being
made as of the date of his death.

 

If a Participant or Former Participant dies before payment of his Vested Accrued
Benefit has commenced, the entire death benefit payable to the Beneficiary or
spouse shall be distributed no later than the date specified below:

 

(1)Payments of any portion of such interest to the Participant's surviving
Spouse shall be made over the life or life expectancy of such surviving Spouse
commencing no later than December 31 of the calendar year in which the
Participant would have attained age seventy and one half (70 1/2) or, if later,
December 31 of the calendar year containing the first anniversary of the
Participant's death except to the extent an election is made to receive a
distribution of the surviving Spouse's entire interest no later than December 31
of the calendar year containing the fifth anniversary of the Participant's
death.

 

35

 

 

(2)Distribution of the entire interest, if any, of a Beneficiary other than the
Participant's surviving Spouse shall be made no later than December 31 of the
calendar year containing the fifth anniversary of the Participant's death except
to the extent an election is made to receive distributions over the life or life
expectancy of such designated Beneficiary commencing no later than December 31
of the calendar year containing the first anniversary of the Participant's
death;

 

Such election must be made by the Participant (or his designated Beneficiary or
surviving Spouse, if the Participant dies without having made such an election)
on or before the earlier of the date by which distribution must commence absent
such election and the date distribution must commence assuming such election has
been made.

 

If the Spouse dies before payments begin, subsequent distributions are required
under this subsection (except for subsection (e)(2)) as if the surviving Spouse
was the Participant.

 

For the purpose of this Section, distribution of a Participant's interest is
considered to begin on the Participant's required beginning date (or, if the
last sentence of subsection (e) applies, the date distribution is required to
begin to the surviving Spouse pursuant to subsection (e)). If distribution in
the form of an annuity irrevocably commences to the Participant before the
required beginning date, distribution is considered to commence on the date it
actually commences.

 

Any amount paid to a child shall be treated as if it had been paid to the
surviving Spouse if such amount will become payable to the surviving Spouse when
the child reaches the age of majority.

 

(b)Transitional Rule: Notwithstanding (a) above, payment of benefits to a
Beneficiary or surviving spouse may be made in accordance with the following
requirements regardless of when such payment of benefits commences or the manner
in which payments are made:

 

(1)The distribution is one which would not have disqualified the Plan under Code
Section 401(a)(9) as in effect prior to January 1, 1984;

 

(2)The distribution is in accordance with a method of distribution designated by
the Participant or, if the Participant is deceased, the Beneficiary or spouse of
the Participant;

 

(3)Such designation was in writing, was signed by the Participant, spouse, or
Beneficiary and was made prior to January 1, 1984;

 

36

 

 

(4)The Participant had an Accrued Benefit under the Plan as of December 31,
1983; and

 

(5)The method of distribution designated by the Participant, spouse, or
Beneficiary specifies the time at which distribution will commence, the period
over which the distribution will be made, and in the case of any distribution
upon the Participant's death, the Beneficiaries of the Participant listed in
order of priority.

 

A distribution upon death will not be covered by this transitional rule unless
the information in the designation contains the required information described
above with respect to the distribution to be made upon the death of the
Participant.

 

For any distribution which commenced before January 1, 1984, but continues after
December 31, 1983, the Participant, spouse, or Beneficiary, to whom such
distribution is being made, will be presumed to have designated the method of
distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in Items (1) and (5) above.

 

If such a designation is revoked, any subsequent distribution must satisfy the
requirements of Subsection (a) above. Any changes in the designation will be
considered to be a revocation of the designation. However, the mere substitution
or addition of another Beneficiary (one not named in the designation) under the
designation will not be considered to be a revocation of the designation, so
long as such substitution or addition does not alter the period over which
distributions are to be made under the designation, directly or indirectly (for
example, by altering the relevant measuring life).

 

37

 

 

ARTICLE VIII – TERMINATION OF EMPLOYMENT AND VESTING

 

8.01Vesting of Benefits

 

Prior to his Normal Retirement Age, a Participant shall have a Vested Accrued
Benefit in accordance with the vesting schedule and provisions of Section 8.02.
Upon attaining Normal Retirement Age, a Participant shall be automatically one
hundred percent (100%) vested in his Accrued Benefit.

 

8.02Vesting Schedule

 

A Participant’s Vested Accrued Benefit as of any given date shall be equal to
his Accrued Benefit at such date multiplied by the applicable percentage from
the following schedule, based on his number of Years of Vesting Service at such
date:

 

Years of
Vesting Service  Vesting
Percentage        Less than 10   0% 10 or More   100%

 

Notwithstanding the above, if a Participant is credited with at least one (1)
Hour of Service in a Plan Year beginning after December 31, 1988, such
Participant’s Vested Accrued Benefit as of any given date shall be equal to his
Accrued Benefit at such date multiplied by the applicable percentage from the
following schedule, based on his number of Years of Vesting Service at such
date:

 

Years of
Vesting Service  Vesting
Percentage        Less than 5   0% 5 or More   100%

 

Notwithstanding the above schedule, a Participant who terminates employment due
to Early Retirement as provided in Section 4.02 or Disability Retirement as
provided in Section 4.04, shall be one hundred percent (100%) vested in his
Accrued Benefit.

 

8.03Amendments to the Vesting Schedule

 

No amendment to the vesting schedule or provisions of Section 8.02, or to this
Plan which directly or indirectly affects the computation of a Participant’s
Accrued Benefit, shall decrease the vesting percentage of a Participant or
deprive a Participant of a vested right to the benefits accrued to the effective
date of the amendment. Furthermore, if the vesting schedule or provisions of
Section 8.02 are amended, each Participant with at least three (3) Years of
Vesting Service (determined as of the later of the date the amendment is adopted
or the date the amendment is effective) may elect to have his vesting percentage
computed under the Plan without regard to such amendment. The period during
which the election may be made shall commence with the date the amendment is
adopted and shall end on the latest of:

 

38

 

 

(a)Sixty (60) days after the amendment is adopted;

 

(b)Sixty (60) days after the amendment becomes effective; or

 

(c)Sixty (60) days after the Participant is issued written notice of the
amendment by the Employer or the Plan Administrator.

 

In the absence of any written notice under (c) above, any Participant who has at
least three (3) Years of Vesting Service (as determined above) shall at all
times receive a vested interest under whichever vesting schedule provides the
greatest vested interest.

 

8.04Distribution of Vested Accrued Benefit

 

If a Participant terminates employment for reasons other than Retirement, as
provided in Article IV, or death, payment of the Participant’s Vested Accrued
Benefit shall be deferred to a date no later than the date determined under
Section 6.08 and then distributed in accordance with the provisions of
Article VI. If a Participant or Former Participant terminated employment prior
to his Early Retirement Age and had satisfied the other requirements for Early
Retirement specified in Section 4.02, he shall be eligible to elect an Early
Retirement Benefit upon attainment of his Early Retirement Age, provided he has
not received a distribution of his Vested Accrued Benefit prior to such time.

 

If the Participant is to receive a deferred payment of his Vested Accrued
Benefit, but dies or incurs a Disability before his Annuity Starting Date, the
Plan Administrator, upon notice of the death or Disability, shall direct the
Trustee to make payment of the Participant’s Vested Accrued Benefit to him (or
to his surviving spouse or Beneficiary if the Participant is deceased) in
accordance with the provisions of Article VII in the case of death, or
Section 5.04 in the case of Disability.

 

Notwithstanding the above, if a terminated Participant is re-employed by the
Employer prior to distribution of his Vested Accrued Benefit, such distribution
shall not be made until his employment is again terminated.

 

Payment of vested accrued benefits shall also be subject to the provisions of
Section 6.04 concerning payment of small amounts. In the event a Participant’s
Vested Accrued Benefit is distributed in the form of a single lump sum payment,
payment of such benefit shall be made not later than as soon as administratively
feasible after the last day of the Plan Year in which the Participant incurs a
One Year Break in Service.

 

8.05Accrued Benefit Upon Re-employment

 

If a Former Participant is re-employed by the Employer and again becomes a
Participant in this Plan, Years of Credited Service and Years of Participation
for which he received a lump sum distribution shall be disregarded in computing
such Participant’s Normal Retirement Benefit and Accrued Benefit after re-entry
into the Plan, unless the Participant may and does repay such distribution as
provided in Section 8.06. If such a Participant does repay such distribution as
provided in Section 8.06, his Years of Credited Service and Years of
Participation prior to his Termination of Employment shall be fully restored in
determining his future Normal Retirement Benefit and Accrued Benefit.

 

39

 

 

If such a Participant was to receive a deferred Vested Accrued Benefit as
provided in Section 8.04(b), his Years of Credited Service and Years of
Participation prior to his Termination of Employment shall be fully restored in
determining his future Normal Retirement Benefit and Accrued Benefit, and his
previous deferred Vested Accrued Benefit shall be cancelled.

 

8.06Repayment of Distribution

 

A Former Participant as described in Section 8.05 who received a lump sum
distribution of less than one hundred percent (100%) of his Accrued Benefit
shall be entitled to repay the amount so distributed. Such repayment must be
made not later than the earlier of:

 

(a)The date on which the Participant incurs five (5) consecutive One Year Breaks
in Service after the date of distribution.

 

(b)The end of the five (5) year period beginning with the date the Participant
is re-employed by the Employer.

 

In the case of any other withdrawal the repayment must be made five (5) years
after the date of the withdrawal.

 

The repayment must be for the full amount of such distributions plus interest at
five percent (5%) per annum compounded annually, or such other rate of interest
as the Secretary of the Treasury or his delegate may prescribe, computed from
the date of such distribution to the date of repayment.

 

8.07Breaks in Service and Vesting

 

If a Participant has a One Year Break in Service, the Participant’s Years of
Vesting Service before the One Year Break in Service shall not be included in
computing Years of Vesting Service until the Participant shall have completed
one Year of Vesting Service after the One Year Break in Service. If an Employee
terminated employment prior to becoming a Participant and incurred a One Year
Break in Service, or if a Participant did not have any Vested Accrued Benefit
derived from Employer contributions prior to a One Year Break in Service, Years
of Vesting Service before a One Year Break in Service shall not be included in
Years of Vesting Service calculated after the Participant’s One Year Break in
Service if the number of consecutive One Year Breaks in Service equals or
exceeds the greater of five (5) or the aggregate number of such Years of Vesting
Service before the One Year Break in Service. All other Years of Vesting Service
shall be aggregated for determining a Participant’s Vesting Percentage under
Section 8.02.

 

Notwithstanding the previous paragraph, an Employee’s Years of Vesting Service
prior to the first Plan Year beginning after December 31, 1984 shall be
disregarded if such Years of Vesting Service would have been disregarded under
the provisions of the Plan and Code Section 411(a)(6)(D) (as in effect on
August 22, 1984) as of the day preceding the first day of such Plan Year.

 

40

 

 

8.08Effect of Social Security Changes

 

If a Participant terminates employment with the Employer and does not
subsequently resume participation in the Plan, the benefits payable under this
Plan shall not be decreased as a result of any increase in the benefit level or
taxable wage base under Title II of the Social Security Act effective after the
date the Participant terminates his employment with the Employer. If a
Participant terminates employment with the Employer and subsequently resumes
participation in the Plan, any increase in the benefit level or taxable wage
base under Title II of the Social Security Act effective during his separation
from service shall not have the effect of reducing the benefit to which a
Participant would have been entitled if he had not returned to service after
Termination of Employment with the Employer.

 

8.09Disposition of Non-Vested Benefits

 

Any non-vested Accrued Benefit forfeited under this Plan pursuant to this
Article VIII shall become a general asset of this Plan and Trust and shall not
be used to increase any benefits payable under this Plan. Any such non-vested
Accrued Benefit shall be used to reduce future Employer contributions to the
Plan.

 

41

 

 

ARTICLE IX – CONTRIBUTIONS BY PARTICIPANTS

 

9.01Mandatory Participant Contributions

 

No contributions are required of an Employee to become or remain a Participant
in this Plan.

 

9.02Voluntary Contributions by Participants

 

No voluntary contributions by Participants are permitted to be made to this Plan
and Trust.

 

9.03Rollover Contributions by Participants

 

No rollover contributions by Participants are permitted to be made to this Plan
and Trust.

 

42

 

 

ARTICLE X – LOANS TO PARTICIPANTS

 

10.01Availability of Loans

 

No loans to Participants shall be permitted under this Plan.

 

43

 

 

ARTICLE XI – RESTRICTIONS TO PREVENT DISCRIMINATION

 

11.01Restrictions to Prevent Discrimination

 

Benefit payments under this Plan shall be restricted as follows:

 

(a)If the Plan is terminated, the benefit of any highly compensated employee or
highly compensated former employee, as defined in Code Section 414(q), shall be
limited to a benefit that is non-discriminatory under Code Section 401(a)(4).

 

(b)The benefit of any highly compensated employee or highly compensated former
employee who is among the 25 employees who received the highest Compensation in
the current or any prior year shall be limited to a benefit equal in each year
to payments that would be made on behalf of the employee under:

 

(i)A straight life annuity that is the Actuarial Equivalent of the Accrued
Benefit and other benefits to which the employee is entitled under the Plan,
other than a Social Security supplement; and

 

(ii)Any Social Security supplement.

 

However, the restrictions in this paragraph (b) shall not apply if any one of
the following requirements is satisfied with respect to an affected employee:

 

(i)After payment of all benefits to the affected employee, the value of Plan
assets equals or exceeds one hundred ten percent (110%) of the value of current
liabilities, as defined in Code Section 412(l)(7) (for Plan Years beginning
before 2008; Code Section 430(g) for Plan Years beginning after 2007) ; or

 

(ii)The value of all benefits payable to the affected employee is less than one
percent (1%) of the value of current liabilities; or

 

(iii)The value of all benefits payable to the affected employee does not exceed
the amount described in Code Section 411(a)(11)(A).

 

11.02Repayment of Restricted Benefits

 

Notwithstanding the above, the Plan Administrator may authorize the Trustee to
pay a Participant’s benefit as a single lump sum payment, provided that:

 

(a)The Participant enters into an agreement with the Trustee providing for
repayment of the amount which would be restricted under the provisions of this
Article XI; and

 

(b)The Participant guarantees such repayment either:

 

44

 

 

(i)By holding in an acceptable depository property having a fair market value
equal to at least one hundred twenty-five percent (125%) of the amount which
would have to be repaid if the Plan were terminated on the date the lump sum
payment was made; or

 

(ii)By securing repayment by posting a bond or obtaining a bank letter of credit
for such amount;

 

Until notified by the Plan Administrator that the repayment obligation has
lapsed. If the fair market value of property deposited pursuant to (i) above
declines to less than one hundred ten percent (110%) of the amount to be repaid,
the Participant shall deliver additional property to the depository such that
the value of all property so deposited equals at least one hundred twenty-five
percent (125%) of the amount to be repaid. For purposes of the above, the amount
to be repaid may be adjusted from time to time to take into account any decrease
in the amount of the restricted benefit due to passage of time.

 

45

 

 

ARTICLE XII - FIDUCIARY DUTIES

 

12.01General Fiduciary Duty

 

A Fiduciary, whether or not a Named Fiduciary, shall discharge his duties solely
in the interest of the Participants and their Beneficiaries hereunder. All
assets of this Plan shall be devoted to the exclusive purpose of providing
benefits to Participants and their Beneficiaries and defraying the reasonable
expenses of administering the Plan. Each Fiduciary, whether or not a Named
Fiduciary, shall discharge his duties with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent man acting in a
like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims. Each such Fiduciary shall
also discharge his duties in a manner consistent with the documents and
instruments governing the Plan to the extent such documents and instruments are
consistent with law. No Fiduciary, whether or not a Named Fiduciary, shall
engage in any of the prohibited transactions with disqualified persons or
parties-in-interest as those terms and transactions are defined by ERISA, as
passed and as it may be amended, and regulations thereunder.

 

12.02Allocation of Responsibilities

 

Each Named Fiduciary shall have only those duties and responsibilities expressly
allocated under the terms of this Plan. No other duties or responsibilities
shall be implied.

 

12.03Delegation of Responsibilities

 

Each Named Fiduciary may delegate the fiduciary responsibilities other than
Trustee responsibilities allocated to such Fiduciary under this Plan to any
person other than a Named Fiduciary. If any duties or responsibilities are
delegated under this Section, the person to whom such duties or responsibilities
are delegated shall acknowledge the fact in writing and shall specify in writing
the duties and responsibilities so delegated. All other duties and
responsibilities shall be deemed not to have been delegated.

 

12.04Liability for Allocation or Delegation of Responsibilities

 

A Named Fiduciary shall not be liable for the acts or omissions of a person to
whom responsibilities or duties are allocated or delegated in accordance with
Section 12.02 or Section 12.03 except to the extent such Named Fiduciary
breaches his obligation under Section 12.01:

 

(a)With respect to the allocation or delegation;

 

(b)With respect to establishing or implementing a procedure for allocation or
delegation; or

 

(c)By continuing the allocation or delegation.

 

Nothing in this Section shall relieve a Fiduciary from liability incurred under
Section 12.05.

 

46

 

  

12.05Liability for Co-Fiduciaries

 

In addition to the liability a Fiduciary may incur for the breach of his duty
under Section 12.01 or 12.04, a Fiduciary shall be liable for a breach of
Fiduciary duty committed by another Fiduciary in the following circumstances:

 

(a)If he participates knowingly in, or knowingly undertakes to conceal, an act
of omission of such other Fiduciary knowing such act or omission is a breach;

 

(b)If, by his failure to comply with Section 12.01 of this Plan, he has enabled
such other Fiduciary to commit a breach;

 

(c)If he has knowledge of a breach by such other Fiduciary, unless he makes
reasonable efforts under the circumstances to remedy the breach.

 

12.06Same Person May Serve in More than One Capacity

 

Nothing herein shall prevent any person from serving in more than one Fiduciary
capacity.

 

47

 

 

ARTICLE XIII - THE PLAN ADMINISTRATOR

 

13.01Appointment of Plan Administrator

 

The Plan Sponsor shall appoint the Plan Administrator or, in the absence of
appointment, shall be the Plan Administrator. If more than one person has been
appointed Plan Administrator, the persons so appointed shall comprise the
Administrative Committee and all references in the Plan to the Plan
Administrator shall be deemed to refer to the Administrative Committee. The
Administrative Committee shall act by majority vote except that they shall act
by unanimous vote at any time when there are only two members comprising the
Administrative Committee. If the Plan Sponsor is the Plan Administrator, action
on behalf of the Plan Sponsor may be taken by its Board of Directors, Corporate
President, or any other Corporate Officer or Committee duly authorized by the
Board of Directors.

 

13.02Acceptance by Plan Administrator

 

The Plan Administrator shall accept his appointment by joining with the Employer
and the Trustee in the execution of this Agreement.

 

13.03Signature of Plan Administrator

 

All persons dealing with the Plan Administrator may rely on any document
executed by the Plan Administrator; or, in the event more than one person has
been designated as Plan Administrator, such persons may rely on any document
executed by at least one member of the Administrative Committee as being the act
of the Plan Administrator; or, in the event the Plan Sponsor is Plan
Administrator, such persons may rely on any document executed by the Employer’s
Corporate President, or any other individual duly authorized by the Board of
Directors.

 

13.04Appointment of an Investment Manager

 

The Plan Administrator may appoint an Investment Manager or Managers to manage,
acquire and dispose of any assets of the Plan. If more than one person has been
appointed Investment Manager, the persons so appointed shall comprise the
Investment Committee and all references in the Plan to the Investment Manager
shall be deemed to refer to the Investment Committee. The Investment Manager
shall accept his appointment by written agreement executed by the Plan
Administrator and the Investment Manager or, in the case of an Investment
Committee, each of its members. This written agreement shall specify the Plan
assets for which the Investment Manager is responsible and such written
instrument shall be kept with the other documents governing the operation of the
Plan. The Trustee shall be entitled to rely on written instructions from the
Investment Manager and shall be under no obligation to invest or otherwise
manage any asset of the Plan subject to the management of such Investment
Manager.

 

13.05Duties of the Plan Administrator

 

The Plan Administrator shall be responsible for the general administration of
the Plan including, but not limited to, the following:

 

(a)To prepare an annual report, summary plan description and modifications
thereto, and summary annual report;

 

48

 

 

(b)To complete and file the various reports and tax forms with the appropriate
government agencies as required by law;

 

(c)To distribute to Plan Participants and/or their Beneficiaries the summary
plan description and reports sufficient to inform such Participants or
Beneficiaries of their Accrued Benefit and their Vested Accrued Benefit as
required by law;

 

(d)To determine annually, or more frequently if necessary, which Employees are
eligible to participate in the Plan;

 

(e)To determine, or have determined, the contributions necessary to maintain the
Plan on a sound actuarial basis and to satisfy the minimum funding standards
established by law;

 

(f)To determine the benefits to which Participants and their Beneficiaries are
entitled;

 

(g)To provide Plan Participants with a written explanation of the effect of
electing an Optional Form of Benefit;

 

(h)To retain copies of all documents or instruments under which the Plan
operates in its own office, the principal place of business of the Plan Sponsor
and such other place as the Secretary of Labor or his delegate may by regulation
prescribe; to make all such documents and instruments governing the operation of
the Plan available for inspection by Plan Participants and/or their
Beneficiaries; and to furnish copies of such documents or instruments to Plan
Participants and/or their Beneficiaries on request, charging only the cost
thereof as prescribed by regulation of the Secretary of Labor or his delegate;

 

(i)To provide, with complete and total discretion, interpretations of the Plan
provisions when requested or needed; and

 

(j)To act as the Plan’s Agent for Service of Legal Process, unless another agent
is designated by the Plan Sponsor, and to act on behalf of the Plan in all
matters in which the Plan is or may be a party.

 

13.06Claims Procedure

 

The claims procedure shall be as follows:

 

(a)Claim. A Participant or Beneficiary or other person who believes that he is
being denied a benefit to which he is entitled (hereinafter referred to as
"Claimant") may file a written request for such benefit with the Plan
Administrator on forms supplied by the Plan Sponsor setting forth his claim.

 

49

 

 

(b)Response to Claim. The Plan Administrator shall respond within ninety (90)
days (45 days in the case of a claim for a Disability Retirement Benefit) of
receipt of the claim. However, upon written notification to the Claimant, the
response period may be extended, for an additional ninety (90) days (two
additional 30 day periods in the case of a claim for a Disability Retirement
Benefit). The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the plan expects to render
the determination. In the case of a claim for a Disability Retirement Benefit,
the notice of an extension shall specifically explain the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve those issues, and
the claimant shall be afforded at least 45 days within which to provide the
specified information. If the claim is denied in whole or in part, the Claimant
shall be provided with a written opinion using nontechnical language calculated
to be understood by the Participant setting forth:

 

(1)The specific reason or reasons for denial;

 

(2)The specific references to pertinent Plan provisions on which the denial is
based;

 

(3)A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or such
information is necessary;

 

(4)Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review;

 

(5)The time limits for requesting a review; and

 

(6)A statement of the Claimant's right to bring a civil action under ERISA
Section 502(a) following the adverse benefit determination on review.

 

13.07Claims Review Procedure:

 

(a)Within sixty (60) days (180 days in the case of a claim for a Disability
Retirement Benefit) after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Plan Administrator
review the determination.

 

The Claimant or his duly authorized representative may review the pertinent
documents and submit written comments, documents, records, and other information
for consideration by the Plan Administrator. The Claimant shall be provided,
upon request and free of charge, reasonable access to and copies of, all
documents, records, and other information relevant to the Claimant's claim for
benefits. If the Claimant does not request a review of the Plan Administrator's
determination within such sixty- (60) day period (180 days in the case of a
claim for a Disability Retirement Benefit), he shall be barred and stopped from
challenging the Plan Administrator's determination.

 

50

 

 

The Plan Administrator shall review the determination within sixty (60) days (45
days in the case of a claim for a Disability Retirement Benefit) after receipt
of a Claimant's request for review; provided, however, that for reasonable cause
such period may be extended due to special circumstances for an additional sixty
(60) days (45 days in the case of a Claim for a Disability Retirement Benefit).
In the case of a claim for a Disability Retirement Benefit, the notice of an
extension shall specifically explain the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the claim,
and the additional information needed to resolve those issues, and the claimant
shall be afforded at least 45 days within which to provide the specified
information. In the case of a committee that meets at least on a regular
quarterly basis, the committee shall make a benefit determination no later than
the meeting date that immediately follows the Plan's receipt of the request for
a review, unless the request for review is filed within 30 days before the
meeting date. In such case, the benefit determination may be made no later than
the date of the second meeting following the Plan's receipt of the request for
review. After considering all materials presented by the Claimant, the Plan
Administrator will render a written opinion, written in a manner calculated to
be understood by the Claimant setting forth the specific reasons for the
decision and containing specific references to the pertinent Plan provisions on
which the decision is based. If the claim is denied in whole or in part, the
Claimant shall be provided with a written opinion using nontechnical language
setting forth:

 

(1)The specific reason or reasons for denial;

 

(2)The specific references to pertinent Plan provisions on which the denial is
based;

 

(3)A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant's claim for benefits;

 

(4)A statement describing any voluntary appeal procedures offered by the Plan
and the claimant's right to obtain the information about such procedures; and

 

(5)A statement of the Claimant's right to bring an action under ERISA Section
502(a).

 

(b)Procedures (General). The following procedures shall apply to any claim filed
or reviewed pursuant to this Section:

 

51

 

 

(1)Any Claimant may be represented by an authorized representative; however, the
Administrator may determine reasonable procedures to determine whether any
individual is authorized to act on behalf of another individual.

 

(2)The Administrator or any other person or persons acting as a named fiduciary
for this purpose shall determine administrative safeguards designed to ensure
and verify that all determinations are made in accordance with governing Plan
documents and that all Plan provisions are applied consistently with respect to
similarly situated claimants.

 

(3)The response periods described above shall be tolled for periods during which
the Claimant is responding to a request for additional information that the
Administrator or other named fiduciary has determined is necessary to process
the claimant’s claim. The claimant shall have not less than 45 days to provide
the requested information. The response periods described above shall recommence
when the claimant provides the requested information.

 

(c)Procedures (Disability). In the case of a claim that relates to a Disability
Retirement pension, the following additional procedures shall apply.

 

(1)An individual or committee designated by the board of directors of the
Company, but not the person or persons responsible for the initial review, shall
be the named fiduciary responsible for determining the appeal. Such individual
or committee may not make such determination if the individual or committee (or
a subordinate thereof) was consulted in connection with the initial claim for
benefits.

 

(2)The review shall not afford deference to the initial adverse benefit
determination.

 

(3)When the appeal is based on a medical judgment, the named fiduciary shall
consult with a health care professional who has appropriate experience and
training in the field involved in determining the Claimant’s disability and
shall identify all medical and vocational experts whose advice was obtained in
connection with the appeal. A health care professional may not be consulted
under this subsection if the health care professional (or a subordinate of such
individual) was consulted in connection with the initial claim for benefits.

 

(4)If the named fiduciary makes an adverse benefit determination on review, the
named fiduciary shall provide the Claimant with a statement that the Claimant is
entitled to receive or request reasonable access to, and copies of, all
information relevant to the claim for benefits, including internal rules,
guidelines, and protocols (to the extent relied upon) and a statement regarding
voluntary alternative dispute resolution options.

 

52

 

 

13.08Compensation and Expenses of Plan Administrator

 

The Plan Administrator may engage any person, including counsel, whose services,
in the opinion of the Plan Administrator, are necessary to assist him in
carrying out his responsibilities under the Plan. The Employer shall direct the
Trustee to pay any expenses properly and actually incurred for such services
from the Trust Fund, including such reasonable compensation for services
provided by the Plan Administrator as shall have been agreed upon between them,
or, alternatively, the Employer may pay such expenses or compensation directly;
provided, however, that no Plan Administrator shall receive any compensation if
he already receives full-time pay from the Employer.

 

13.09Removal or Resignation

 

Plan Administrator may be removed by the Board of Directors of the Plan Sponsor
upon thirty (30) days written notice, and may resign upon thirty (30) days
written notice to the Board of Directors. Upon such removal or resignation, or
the inability of the Plan Administrator for any other reason to act as Plan
Administrator, the Board of Directors shall appoint a Successor Plan
Administrator. The successor Plan Administrator, upon written acceptance, shall
have all the duties and responsibilities of a Plan Administrator hereinunder.
The former Plan Administrator shall deliver to the successor Plan Administrator
all records and documents held by him relating to the Plan upon such removal or
resignation.

 

13.10Records of Plan Administrator

 

The Employer and Trustee shall have access, upon request, to all the records of
the Plan Administrator that relate to the Plan.

 

13.11Other Responsibilities

 

Nothing in this Article shall be construed to limit the responsibilities and
duties allocated to the Plan Administrator in other Articles of this Plan.

 

53

 

 

ARTICLE XIV – THE TRUSTEE

 

14.01Appointment of Trustee

 

The Board of Directors of the Plan Sponsor shall appoint the Trustee. Nothing in
this Plan shall prevent the Plan Sponsor from appointing multiple Trustees of
creating multiple Trust Funds, each with separate Trustees. If more than one
person is appointed as Trustee or a single Trust Fund, they shall act by
majority vote; provided, however, that they shall act by unanimous vote at any
time when there are only two Trustees. In the event there is more than one
Trust, a reference to Trust shall be deemed to refer to all the Trusts. In the
event there is more than one Trustee, a reference to Trustee shall be deemed to
refer to all the Trustees.

 

14.02Acceptance by Trustee

 

The Trustee shall accept his appointment by joining with the Employer and Plan
Administrator in the execution of this Agreement.

 

14.03Signature of Trustee

 

All persons dealing with the Trustee may rely on any document executed by the
Trustee or, in the event there is more than one Trustee, on any document
executed by at least one Trustee as being the act of the Trustee or Trustees.

 

14.04Co-Trustees

 

In the event the Plan Sponsor appoints more than one Trustee under the Plan, and
the Trustees accept such appointment, each Trustee shall use reasonable care to
prevent a Co-Trustee from committing a breach under the Plan.

 

14.05Allocation of Responsibilities

 

Nothing herein shall prevent Trustees from allocating specific responsibilities
among themselves; provided, however, that all responsibilities so allocated must
be evidenced by a written agreement executed by all the Trustees stating with
particularity the responsibilities that have been allocated. Notwithstanding the
provisions of Section 14.04, no Trustee shall be liable for the failure to
exercise reasonable care to prevent a breach by a Co-Trustee if an allocation
has been made under this section.

 

14.06Removal or Resignation

 

A Trustee may be removed by the Board of Directors of the Plan Sponsor upon
thirty (30) days written notice and may resign upon thirty (30) days written
notice to the Plan Sponsor. Upon such removal or resignation, or the inability
of the Trustee to act as Trustee for any reason, the Board of Directors of the
Plan Sponsor shall appoint a successor Trustee. The successor Trustee, upon
written acceptance, shall have all the rights, title to assets, powers, duties,
privileges and immunities of a Trustee under this Plan. The former Trustee shall
deliver to the successor Trustee all monies, contracts, records and all other
property held by him for the purpose of this Plan and shall perform such other
acts, if any, which may be necessary to give full effect to this section.

 

54

 

 

The Board of Directors of the Plan Sponsor may designate one or more successors
prior to the death, resignation, incapacity or removal of a Trustee. In the
event a successor is so designated by the Board of Directors, and accepts such
designation, the successor shall, without further act, become vested with all
the estate, rights, powers, discretion and duties of his predecessor with the
like effect as if he were originally named as a Trustee herein immediately upon
the death, resignation, incapacity or removal of his predecessor.

 

14.07Action by Trustee

 

As it becomes necessary, and from time to time, the Trustee may request an
interpretation of Plan provisions from the Plan Administrator. The Trustee shall
be relieved of all liability for relying on such interpretation supplied by the
Plan Administrator except as provided in Sections 12.04 and 12.05.

 

14.08Records and Statement

 

The Trustee shall keep accurate and detailed accounts of all transactions for
which he has responsibility hereunder. All accounts, books and records relating
thereto shall be open to inspection at any reasonable time by any Participant or
Former Participant, their Beneficiaries, the Employer, the Plan Administrator or
any authorized representative of the foregoing. Within sixty (60) days after
each Plan Anniversary, or such other date as may be agreed upon by the Trustee,
Employer and Plan Administrator, and within sixty (60) days after the removal,
resignation, or inability for any reason whatsoever of any Trustee to act, the
Employer or Plan Administrator may require the Trustee to file with the Employer
and Plan Administrator a statement of the transactions for which he has
responsibility. Within ninety (90) days after filing such statement, the Plan
Administrator and Employer shall notify the Trustee of any impropriety shown in
such statement.

 

14.09Responsibility for Plan Assets

 

The Trustee shall be responsible only for such monies, contracts and other
property as shall actually be received by him as Trustee hereunder. The Trustee
shall not be liable for failure to make any payment to any person entitled
thereto under the Plan unless the Trustee has sufficient funds to do so or would
have sufficient funds if it were not for breach of a Fiduciary duty specified in
Article XII.

 

14.10Investment Powers and Duties of the Trustee

 

Except to the extent responsibility for certain Plan assets has been allocated
to an Investment Manager as provided in Section 13.04, the Trustee is authorized
and empowered to invest the Trust Fund as hereinafter provided:

 

(a)The Trustee shall invest and reinvest the Trust Fund to keep the Trust Fund
invested without distinction between principal and income and in such securities
or property, real or personal, wherever situated, as the Trustee shall deem
advisable, including, but not limited to, stocks, common or preferred, bonds and
other evidences of indebtedness or ownership, and real estate or any interest
therein. The Trustee shall at all times in making investments of the Trust Fund
consider, among other factors, the short and long-term financial needs of the
Plan on the basis of information furnished by the Employer. In making such
investments, the Trustee shall not be restricted to securities or other property
of the character expressly authorized by the applicable law for trust
investments; however, the Trustee shall give due regard to any limitations
imposed by the Code or ERISA so that at all times this Plan may qualify as a
qualified Plan and Trust.

 

55

 

 

(b)The Trustee may, from time to time with the consent of the Employer, transfer
to a common, collective, or pooled trust fund organized and maintained in the
United States by any corporate Trustee, Investment Manager or Custodian
hereunder, all or such part of the Trust Fund as the Trustee may deem advisable,
provided such common, collective or pooled trust fund expressly limits
participation to qualified pension and profit sharing trusts; prohibits that
part of its corpus or income which equitably belongs to any trust from being
used for or directed to any purposes other than the exclusive benefit of the
employees or their beneficiaries who are entitled to benefits thereunder; and
prohibits assignment by a participating trust of any part of its equity or
interest in the common, collective or pooled trust fund. All the terms and
provisions of any such common, collective, or pooled trust fund in which this
Trust may participate are hereby adopted and made part of this Plan. The
Trustee, may, from time to time with the consent of the Employer, withdraw from
such common, collective, or pooled trust fund all or such part of the Trust Fund
as the Trustee may deem advisable.

 

(c)The Trustee, at the direction of the Plan Administrator, shall apply for,
own, and pay premiums on Insurance Contracts or annuity contracts, or group
annuity contracts from an Insurer.

 

14.11Other Powers of the Trustee

 

The Trustee, in addition to all powers and authorities under common law,
statutory authority, including ERISA, and other provisions of this Agreement,
shall have the following powers and authorities, to be exercised in the
Trustee’s sole discretion:

 

(a)To purchase, or subscribe for, any securities or other property and to retain
the same. In conjunction with the purchase of securities, margin accounts may be
opened and maintained;

 

(b)To sell, exchange, convey, transfer, grant options to purchase, or otherwise
dispose of any securities or other property held by the Trustee, by private
contract or at public auction. No person dealing with the Trustee shall be bound
to see to the application of the purchase money or to inquire into the validity,
expediency, or propriety of any such sale or other disposition, with or without
advertisement;

 

(c)To vote upon any stocks, bonds, or other securities; to give general or
special proxies or powers of attorney with or without power of substitution; to
exercise any conversion privileges, subscription rights or other options, and to
make any payments incidental thereto; to oppose, or to consent to, or otherwise
participate in, corporate reorganizations or other changes affecting corporate
securities, and to delegate discretionary powers, and to pay any assessments or
charges in connection therewith; and generally to exercise any of the powers of
an owner with respect to stocks, bonds, securities, or other property;

 

56

 

 

(d)To cause any securities or other property to be registered in the Trustee’s
own name or in the name of one or more of the Trustee’s nominees, and to hold
any investments in bearer form, but the books and records of the Trustee shall
at all times show that all such investments are part of the Trust Fund;

 

(e)To borrow or raise money for the purposes of the Plan in such amount, and
upon such terms and conditions, as the Trustee shall deem advisable; and for any
sum so borrowed, to issue a promissory note as Trustee, and to secure the
repayment thereof by pledging all, or any part, of the Trust Fund; and no person
lending money to the Trustee shall be bound to see to the application of the
money lent or to inquire into the validity, expediency, or propriety of any
borrowing;

 

(f)To keep such portion of the Trust Fund in cash or cash balances as the
Trustee may, from time to time, deem to be in the best interests of the Plan,
without liability for interest thereon;

 

(g)To accept and retain for such time as it may deem advisable any securities or
other property received or acquired by it as Trustee hereunder, whether or not
such securities or other property would normally be purchased as investments
hereunder;

 

(h)To make, execute, acknowledge, and deliver any and all documents of transfer
and conveyance and any and all other instruments that may be necessary or
appropriate to carry out the powers herein granted;

 

(i)To settle, compromise, or submit to arbitration any claims, debts, or damages
due or owing to or from the Plan, to commence or defend suits or legal
administrative proceedings, and to represent the Plan in all suits and legal and
administrative proceedings;

 

(j)To employ suitable agents and counsel and to pay their reasonable expenses
and compensation, which agent or counsel may or may not be agent or counsel for
the Employer;

 

(k)To do all such acts and exercise all such rights and privileges, although not
specifically mentioned herein, as the Trustee may deem necessary to carry out
the purposes of the Plan;

 

(l)To apply for and procure from responsible insurance companies, to be selected
by the Plan Administrator, as an investment of the Trust Fund such endowment or
annuity contracts on the life of any Participant as the Plan Administrator shall
deem proper; to exercise, at any time or from time to time, whatever rights and
privileges may be granted under such endowment or annuity contracts; to collect,
receive, and settle for the proceeds of all such endowment or annuity contracts
as and when entitled to do so under the provisions thereof;

 

57

 

 

(m)To invest funds of the Trust in time deposits or savings accounts bearing a
reasonable rate of interest in the Trustee’s bank;

 

(n)To invest in Treasury Bills and other forms of United States government
obligations;

 

(o)Except as hereinafter expressly authorized, the Trustee is prohibited from
selling or purchasing stock options. The Trustee is expressly authorized to
write and sell call options under which the holder of the option has the right
to purchase shares of stock held by the Trustee as a part of the assets of this
Trust, if such options are traded on and sold through a national securities
exchange registered under the Securities Exchange Act of 1934, as amended, which
exchange has been authorized to provide a market for option contracts pursuant
to Rule 9B-1 promulgated under such Act, and so long as the Trustee at all times
up to and including the time of exercise or expiration of any such option holds
sufficient stock in the assets of this Trust to meet the obligations under such
option if exercised. In addition, the Trustee is expressly authorized to
purchase and acquire call options for the purchase of shares of stock covered by
such options if the options are traded on and purchased through a national
securities exchange as described in the immediately preceding sentence, and so
long as any such option is purchased solely in a closing purchase transaction,
meaning the purchase of an exchange traded call option the effect of which is to
reduce or eliminate the obligations of the Trustee with respect to a stock
option contract or contracts which it has previously written and sold in a
transaction authorized under the immediately preceding sentence;

 

(p)To deposit monies in federally insured savings accounts or certificates of
deposit in banks or savings and loan associations;

 

(q)To pool all or any of the Trust Fund, from time to time, with assets
belonging to any other qualified employee pension benefit or profit sharing
trust created by the Employer, and to commingle such assets and make joint or
common investments and carry joint accounts on behalf of this Plan and such
other trust or trusts, allocating undivided shares or interests in such
investments or accounts or any pooled assets of the two or more trusts in
accordance with their respective interests; and

 

(r)To retain a bank, savings and loan association or similar financial
institution to act as a Custodian of all or a portion of the Trust Assets. The
retention of a Custodian shall be evidenced by a written agreement between the
Trustees and the Custodian. The provisions of such agreement, as it may be
amended from time to time, shall govern any assets held thereunder and is hereby
made a part of this Agreement.

 

58

 

 

14.12Duties of the Trustee Regarding Payments

 

At the direction of the Plan Administrator, the Trustee shall, from time to
time, in accordance with the terms of the Plan, make payments out of the Trust
Fund. The Trustee shall not be responsible in any way for the application of
such payments.

 

14.13Compensation and Expenses of Trustee

 

The Trustee may engage the services of any person, including counsel, whose
services, in the opinion of the Trustee, are necessary to assist him in carrying
out his responsibilities under the Plan. The Employer shall direct the Trustee
to pay any expenses properly and actually incurred for such services from the
Trust Fund, including such reasonable compensation for services provided by the
Trustee as shall have been agreed upon between them, or, alternatively, the
Employer may pay such expenses or compensation directly; provided, however, that
no Trustee shall receive any compensation if he already receives full-time pay
from the Employer.

 

14.14Payment of Expenses

 

If so directed by the Employer or the Plan Administrator, the Trustee shall pay
from the Trust Fund the expenses incurred or charged by a person or organization
engaged by the Employer or Plan Administrator to assist them in establishing or
maintaining the Plan. If so directed by the Plan Administrator, the Trustee
shall pay from the Trust Fund any plan termination insurance premiums for the
Plan to the Pension Benefit Guaranty Corporation.

 

14.15Indemnification of Trustee

 

The Employer and Plan Administrator shall jointly indemnify the Trustee for any
and all liabilities incurred by the Trustee in acting pursuant to the
instructions of the Employer, Plan Administrator or Investment Manager, except
as provided in Sections 12.04 and 12.05.

 

59

 

 

ARTICLE XV – THE EMPLOYER AND PLAN SPONSOR

 

15.01Notification

 

The Plan Sponsor shall notify the Plan Administrator and the Trustee in writing
if a new Plan Administrator or Trustee has been appointed hereunder.

 

15.02Record Keeping

 

The Employer shall maintain records with respect to each Employee sufficient to
enable the Plan Administrator and Trustee to fulfill their duties and
responsibilities under the Plan.

 

15.03Bonding

 

The Employer shall procure bonding for any person, whether or not a Fiduciary,
to insure the Plan against risk of loss. The persons to be bonded and the amount
necessary shall be determined in accordance with ERISA and regulations
thereunder. No bonding shall be required pursuant to state law.

 

15.04Signature of Employer

 

All persons dealing with the Plan may rely on any document executed by the
Corporate President, Vice-President, Secretary or Assistant Secretary of a
corporate employer, or a general partner of a partnership Employer, or an owner
of any other Employer, as being the act of that Employer.

 

15.05Plan Counsel and Expenses

 

The Employer may engage the service of any person or organization, including
counsel, whose services, in the opinion of the Employer, are necessary for the
establishment or maintenance of this Plan. The expenses incurred or charged by a
person or organization engaged by the Employer pursuant to the previous sentence
shall be paid by the Employer or, alternatively, the Employer may direct the
Trustee to pay such expenses from the Trust Fund.

 

15.06Other Responsibilities

 

Nothing in this Article shall be construed to limit the responsibilities or
duties allocated to the Employer in other Articles of the Plan.

 

15.07Controlled Groups/Affiliated Service Groups:

 

(a)For purposes of crediting Hours of Service, all employees of all corporations
which are members of a Controlled Group of corporations, all employees of all
trades or businesses (whether or not incorporated) which are a Group Under
Common Control, all employees of an Affiliated Service Group and all employees
of any other entity required to be aggregated with the Employer pursuant to
regulations under Code Section 414(o) shall be treated as employed by a single
Employer for purposes of Article II (Funding), Article III (Eligibility), and
Article VIII (Vesting).

 

1

 

 

Except as provided in Section 19.04, all employees of all corporations which are
members of a Controlled Group of corporations, all employees of all trades or
businesses (whether incorporated or not) which are a Group Under Common Control,
all employees of an Affiliated Service Group and all employees of any other
entity required to be aggregated with the Employer pursuant to regulations under
Code Section 414(o) shall be treated as employed by a single Employer.

 

(b)If the Employer is a member of a Controlled Group, Group Under Common
Control, or Affiliated Service Group and if such group maintains more than one
qualified retirement plan that is integrated with Social Security, only a single
integration level shall be applicable to each Participant who is a Participant
in one or more integrated plans. The integration level for each Participant
shall be prorated in each such integrated plan in the ratio that the Annual
Compensation received by the Participant from the member of the group
maintaining such integrated plan bears to the Annual Compensation received by
the Participant from all members of the group maintaining all such integrated
plans.

 

(c)If more than one Employer has adopted this Plan and if all such Employers are
members of the same Controlled Group, Group Under Common Control, or Affiliated
Service Group:

 

(1)The provisions of Articles XVI and XVII shall be applicable to each adopting
Employer as an individual Employer; and

 

(2)The “effective date” for any adopting Employer who adopts this Plan on other
than the Effective Date shall be the first day of the Plan Year in which such
adopting Employer shall first elect to be covered by this Plan.

 

15.08Employer Contributions

 

The Employer shall contribute sufficient money to the Plan to maintain the Plan
on a sound actuarial basis and to satisfy the minimum funding standards
established by law, as determined by the Plan Administrator.

 

2

 

 

ARTICLE XVI – AMENDMENT OF PLAN

 

16.01Power to Amend

 

The Plan Sponsor reserves the power to amend, alter, or wholly revise the Plan,
prospectively or retrospectively, at any time, and the interest of every
Participant is subject to the power so reserved. An amendment to this Plan
adopted by the Plan Sponsor shall also bind each adopting Employer without
written action of the adopting Employer.

 

16.02Limitations on Amendments

 

Upon execution of any amendment, the Employer, Plan Administrator, Trustees,
Participants and their Beneficiaries shall be bound thereby; provided, however,
that no amendment:

 

(a)Shall enlarge the duties or responsibilities of the Plan Administrator or
Trustee without his consent; or

 

(b)Shall cause any part of the assets contributed to the Plan to be diverted to
any use or purpose other than for the exclusive benefit of the Participants and
their Beneficiaries (including the reasonable cost of administering the Plan)
prior to the satisfaction of all liabilities (fixed and contingent) under the
Plan to Participants and their Beneficiaries; or

 

(c)Shall reduce the vesting percentage of any Participant, Former Participant,
or Beneficiary; or

 

(d)Shall reduce or restrict the Accrued Benefit of any Participant, Former
Participant or Beneficiary; or

 

(e)Shall reduce the Actuarial Equivalent of the Accrued Benefit of a
Participant, Former Participant or Participant payable on an optional form of
benefit with respect to such individual’s Accrued Benefit as of the date of the
amendment; or

 

(f)Shall eliminate or reduce an early retirement benefit or a retirement-type
subsidy (as defined in regulations under Code Section 411(d)(6)(B)), or
eliminate an optional form of benefit, with respect to benefits attributable to
service before the amendment. In the case of a retirement-type subsidy, the
preceding sentence shall apply only with respect to Participants or Former
Participants who satisfy (either before or after the amendment) the
pre-amendment conditions for the subsidy.

 

Notwithstanding the above, any amendment may be made which may be or become
necessary in order that the Plan will conform to the requirements of
Section 401(a), or of any generally similar successor provision, of the Code, or
in order that all of the provisions of the Plan will conform to all valid
requirements of applicable federal and state laws.

 

3

 

 

For purposes of this Section, a Plan amendment that has the effect of (a)
eliminating or reducing an early retirement benefit or retirement-type subsidy,
or (b) eliminating an optional form, with respect to benefits attributable to
service before the amendment shall be treated as reducing a Participant’s
Accrued Benefit. In the case of a retirement-type subsidy, the preceding
sentence shall apply only with respect to a Participant who satisfies (either
before or after the amendment) the pre-amendment conditions for the subsidy.
Notwithstanding the preceding, the Accrued Benefit of a Participant, early
retirement benefit, retirement-type subsidy, or optional form of benefit may be
reduced to the extent permitted under Code Section 412(c)(8) (as it read before
the first day of the 2008 Plan Year) or Code Section 412(d)(2) (as it reads for
Plan Years beginning on and after February 1, 2008), or to the extent permitted
under Regulation Sections 1.411(d)-3 and 1.411(d)-4.

 

16.03Method of Amendment

 

Each amendment shall be stated in an instrument in writing signed in the name of
the Plan Sponsor by its Corporate President or Vice-President or other duly
authorized corporate officer, or by any other individual duly authorized by its
Board of Directors.

 

16.04Notice of Amendment

 

Written notice of each amendment shall be given promptly by the Plan Sponsor to
any other Employers, the Plan Administrator and the Trustee.

 

4

 

 

ARTICLE XVII – TERMINATION OF PLAN

 

17.01Right to Terminate

 

The Plan Sponsor may terminate the Plan at any time by a written resolution by
the Board of Directors specifying the termination date. The Plan Sponsor shall
promptly notify the Plan Administrator, Trustee and any other Employers of such
action. Further, the Plan Sponsor shall notify all Participants and Former
Participants of such action, and shall file all required reports with Federal
agencies, in accordance with applicable regulations.

 

17.02Effect of Termination

 

In the event of a Plan termination, the rights of all affected Participants to
their Accrued Benefits as of the date of such termination shall be fully vested,
to the extent funded, and shall not thereafter be subject to forfeiture, except
to the extent that law or regulation may preclude such vesting in order to
prohibit discrimination in favor of officers, shareholders, or highly
compensated Employees. For purposes of the preceding sentence, a Participant who
has terminated employment with the Employer and incurred a One Year Break in
Service as of the termination date shall not be considered to be affected by
such Plan termination, and shall be vested in his Accrued Benefit only to the
extent provided in the other applicable Articles of this Plan. Participants
shall have recourse toward satisfaction of their non-forfeitable benefits solely
from the Trust assets or the Pension Benefit Guaranty Corporation.

 

The assets of the Trust Fund shall be allocated and payment or provision for the
payment of benefits (subject to the limitations required by Article XI) made in
the following order of preference:

 

(a)Rollover Contributions: The available assets of the Trust Fund shall first be
allocated to provide benefits from rollover contributions by a Participant, if
any, pursuant to the provisions of Article IX.

 

(b)Voluntary Contributions: The remaining assets of the Trust Fund shall be
allocated to provide benefits from voluntary contributions by a Participant, if
any, pursuant to the provisions of Article IX.

 

(c)Mandatory Contributions: The remaining assets of the Trust Fund shall be
allocated to provide that portion of each individual’s Accrued Benefit that is
derived from the Participant’s Mandatory Contributions to the Plan, if any,
pursuant to Article IX.

 

(d)Certain Benefits Payable Three Years Prior to Termination: To the extent the
amount of a benefit has not been provided in the foregoing categories (a), (b)
and (c), the available assets of the Trust Fund shall first be allocated to
provide benefits that became payable three (3) or more years before the
effective date of Plan termination, or that could have become payable at the
beginning of such three (3) year period had the Participant not deferred the
commencement of his benefit by failing to elect Early Retirement, or that could
have become payable had a Participant’s retirement occurred immediately prior to
the beginning of such three (3) year period, provided that:

 

5

 

 

(i)The portion of the benefit payable to a Participant or the Beneficiary of a
Participant (or that could have been payable) shall be based on the provisions
of the Plan in effect five (5) years prior to the effective date of Plan
termination; and for this purpose, the first Plan Year in which an amendment
became effective, or was adopted if later, shall constitute the first year an
amendment was in effect; and further provided that;

 

(ii)If the Pension payable under the Plan had been reduced, either by amendment
or due to the form in which the Pension is being paid, during the three (3) year
period ending on the effective date of Plan termination, then the lowest benefit
in pay status during such three (3) year period shall be considered the benefit
in pay status for purposes of this category (d).

 

(e)Other Benefits Eligible for Termination Insurance: To the extent that the
amount of a benefit has not been provided in the foregoing categories (a), (b),
(c) and (d), the remaining assets shall be allocated to provide any benefit
payable under the Plan for a Participant whose employment terminated prior to
the effective date of Plan termination, or any immediate or deferred benefit
that would have been payable to or on behalf of a Participant had his employment
terminated for a reason other than death on the effective date of Plan
termination, provided that the amount of a pension to be provided under this
category (e) shall be determined as follows:

 

(i)The portion of the benefit payable to a Participant or the Beneficiary of a
Participant (or that could have been payable) based on the provisions of the
Plan in effect five (5) years prior to the effective date of Plan termination;
and for this purpose, the first Plan Year in which an amendment became
effective, or was adopted if later, shall constitute the first year an amendment
was in effect; plus

 

(ii)The portion of the benefit payable to a Participant or the Beneficiary of a
Participant which would have been included in (i) above had the Plan or a Plan
amendment been in effect five (5) years prior to the effective date of Plan
termination, determined as follows: Twenty percent (20%) for each Plan Year
(less than five (5)) that the Plan or an amendment thereto was in effect,
multiplied by the amount that would have been included under subparagraph (i)
for such Participant or Beneficiary had the Plan or the amendment been in effect
for five (5) Plan Years as of the effective date of Plan termination; provided
that,

 

6

 

 

(iii)No benefit payable under this category (e) to a Participant or Beneficiary
shall exceed an amount with an Actuarial Equivalent value of a monthly benefit
in the form of a life only annuity commencing at Age sixty-five (65) equal to
seven hundred fifty dollars ($750) multiplied by a fraction, the numerator of
which is the contribution and benefit base determined under Section 230 of the
Social Security Act in effect at the effective date of Plan termination and the
denominator of which is such contributions and benefit base in effect in
calendar year 1974.

 

(f)Other Vested Benefits: To the extent that the amount of a benefit has not
been provided in the foregoing categories (a), (b), (c), (d) and (e), the
remaining assets shall be allocated to provide the benefit payable under the
Plan to or on behalf of a Participant had his employment terminated for a reason
other than death on the effective date of Plan termination, in the following
order of preference:

 

(i)To any Participant who had retired prior to the effective date of Plan
termination under either Section 4.01, or who was eligible to retire on the
effective date of Plan termination under said Section;

 

(ii)To any Participant who had retired prior to the effective date of Plan
termination under Section 4.02, or who was eligible to retire on the effective
date of Plan termination under said Section; or

 

(iii)To any Participant whose employment had terminated prior to the effective
date of Plan termination with entitlement to a deferred Vested Accrued Benefit
under Section 8.04(b), or who would have been eligible for a deferred Vested
Accrued Benefit under said Section had his employment terminated on the
effective date of Plan termination.

 

(g)Other Benefits: To the extent that the amount of a benefit has not been
provided in the foregoing categories (a), (b), (c), (d), (e), and (f), the
remaining assets shall be allocated to provide the benefit accrued under the
Plan, without regard to the satisfaction of the vesting requirements of this
Plan, with respect to each Participant whose employment had not terminated as of
the effective date of Plan termination, according to the respective Actuarial
Equivalent value of each such Participant’s Accrued Benefits.

 

If the assets of the Trust Fund applicable to any of the above categories are
insufficient to provide full benefits for all persons in such group, the
benefits otherwise payable to such persons shall be reduced proportionately.

 

The Plan Administrator shall calculate the allocation of the assets of the Trust
Fund in accordance with the above priority categories, and certify his
calculations to the Trustee.

 

7

 

 

17.03Manner of Distribution

 

In the event of a Plan termination, the Plan Administrator shall direct the
Trustee to distribute the Accrued Benefits of all Participants, Former
Participants, and Beneficiaries in accordance with Article VI and Article VIII.
Where distribution is in the form of an annuity, the Plan Administrator shall
purchase on the Participant’s behalf a nontransferable annuity contract from an
insurance company licensed to do business in any State, subject to any minimum
issue limits of such insurance company. The terms and conditions of such annuity
contract shall preserve the Participant’s rights to his Accrued Benefit to the
extent possible as if the Plan had not terminated.

 

No payment of benefits (or provisions therefor) shall actually be made by the
Trustee until after it is advised by the Plan Administrator in writing that
applicable requirements, if any, of ERISA governing termination of this Plan
have been, or are being, complied with or that appropriate authorizations,
waivers, exemptions or variances have been, or are being, obtained. The actual
payment of benefits (or provision therefor) shall be in conformity with the
applicable requirements, methods and procedures, if any, of ERISA governing the
termination of the Plan.

 

17.04Residual Amounts

 

In no event shall the Employer receive any amounts from the Trust Fund upon
termination of the Plan, except that, and notwithstanding any other provisions
of the Plan, the Employer shall receive such amounts, if any, as may remain
after the satisfaction of all liabilities (fixed and contingent) of the Plan and
arising out of any variations between actual requirements and expected actuarial
requirements, unless the Board of Directors resolves to have such amounts
allocated to the Participants in a non-discriminatory manner.

 

17.05Termination of an Employer

 

An Employer, other than the Plan Sponsor, may terminate its participation in the
Plan at any time by a written resolution by the Board of Directors specifying
the termination date. The Employer shall promptly notify the Plan Sponsor, Plan
Administrator and Trustee of such action.

 

17.06Partial Termination

 

A partial termination of the Plan may be deemed to have occurred if a
substantial percentage of Participants are excluded from coverage by reason of
amendment of the Plan, severance by an Employer or termination of an Employer,
or if the Plan is amended to adversely affect the rights of employees to vest in
benefits under the Plan or to reduce or eliminate future benefit accruals under
the Plan. The determination of whether a partial termination has occurred shall
be made on the basis of the facts and circumstances in a particular case.

 

17.07Effect of Partial Termination

 

In the event of a partial termination of the Plan, the provisions of
Section 17.02 shall apply to those Participants affected by the partial
termination.

 

8

 

 

ARTICLE XVIII - THE INSURER

 

18.01Actions Consistent with Terms of Contracts

 

No Insurer, which may issue an insurance or annuity contract for the purpose of
this Plan and Trust, shall be required to take or permit to be taken any action
contrary to the provision of said contract nor shall the Insurer be required to
look into the terms of this Plan and Trust or question any action as authorized
by the Trustee or Plan Administrator in the application for a contract or
changes in any existing contract.

 

18.02Insurer not a Party to Plan

 

The Insurer shall not be deemed to be a contracting party to this Plan and Trust
for any purpose nor shall it be responsible for the validity of this Plan and
Trust.

 

18.03Signature of Trustee

 

Any and all forms, or other documents as required by the Insurer, may be
executed and signed by any one Trustee. When so executed, any such document
shall be accepted by the Insurer as conclusive evidence of any matters mentioned
in this Plan and Trust, and any such Insurer shall be fully protected in taking
any action on the faith thereof and shall incur no liability or responsibility
for doing so.

 

18.04Validity of Contracts

 

Neither the Employer nor the Trustee, nor their successors, shall be responsible
for the validity of any contract issued hereunder or for the failure on the part
of the Insurer to make payments provided by any such contract, or for the action
of any person which may delay payment or render a contract null and void or
unenforceable in whole or in part.

 

9

 

 

ARTICLE XIX – LIMITATIONS ON BENEFITS

 

19.01Special Definitions

 

For purposes of this Article, the following terms shall be defined as follows:

 

(a)“Annual Benefit” means a benefit which is payable annually in the form of a
straight life annuity. Such benefit does not include any benefits attributable
to Participant contributions or Rollover contributions, as provided in
Article IX, or to any benefit attributable to a transfer of assets or
liabilities from another qualified plan. If the benefit is payable in a form
other than a straight life annuity, it shall be adjusted in accordance with
Subsection 19.02(b) for purposes of applying the limitations of
Subsection 19.02(a). For a Participant who has or will have distributions
commencing at more than one Annuity Starting Date, the Annual Benefit shall be
determined as of each such Annuity Starting Date (and shall satisfy the
limitations of this Article as of each such date), actuarially adjusting for
past and future distributions of benefits commencing at the other Annuity
Starting Dates. For this purpose, the determination of whether a new starting
date has occurred shall be made without regard to Treasury Regulation
1.401(a)-20, Q&A 10(d), and with regard to Treasury Regulation
1.415(b)-l(b)(l)(iii)(B) and (C).

 

No actuarial adjustment to the benefit shall be made for (a) survivor benefits
payable to a surviving spouse under a Qualified Joint and Survivor Annuity to
the extent such benefits would not be payable if the Participant's benefit were
paid in another form; (b) benefits that are not directly related to retirement
benefits (such as a qualified disability benefit, preretirement incidental death
benefits, and postretirement medical benefits); or ( c) the inclusion in the
form of benefit of an automatic benefit increase feature, provided the form of
benefit is not subject to Code Section 417(e)(3) and would otherwise satisfy the
limitations of this Article, and the Plan provides that the amount payable under
the form of benefit in any Limitation Year shall not exceed the limits of this
Article applicable at the Annuity Starting Date, as increased in subsequent
years pursuant to Code Section 415(d). For this purpose, an automatic benefit
increase feature is included in a form of benefit if the form of benefit
provides for automatic, periodic increases to the benefits paid in that form.

 

(b)“Average Compensation” shall mean the average of a Participant’s Compensation
for the three (3) consecutive Limitation Years (or the actual number of
consecutive years, if less than three (3)) during which the Participant had the
greatest aggregate Compensation from the Employer. In the case of a Participant
who has separated from service, the Participant’s Average Compensation will
automatically be adjusted by multiplying such Average Compensation by the cost
of living adjustment factor prescribed by the Secretary under Code
Section 415(d) in such manner as the Secretary shall prescribe. The adjusted
Average Compensation shall apply to Limitation Years ending with the calendar
year of the date of adjustment but a Participant's benefits shall not reflect
the adjusted limit prior to January 1 of that calendar year.

 

10

 

 

(c)“Compensation” for purposes of this Article and compliance with Code
Section 415 shall mean and be determined as follows:

 

(1)The term “Compensation” shall include:

 

(A)The Participant's wages, salaries, fees for professional service and other
amounts received (without regard to whether or not an amount is paid in cash)
for personal services actually rendered in the course of employment with an
Employer maintaining the Plan, to the extent that the amounts are includible in
gross income (or would have been includible in gross income but for an election
under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(I)(B), 402(k) or 457(b )).
These amounts include, but are not limited to, commissions paid to salespersons,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, overtime, bonuses, fringe benefits, and
reimbursements or other expense allowances under a nonaccountable plan as
described in Treasury Regulation 1.62- 2(c).

 

(B)In the case of a Participant who is a Self-Employed Individual, the
Participant’s Earned Income.

 

(C)Any amounts contributed by the Employer or received by the Participant
pursuant to a non-qualified plan of deferred compensation in the year such
amounts are includable in the gross income of the Participant, under the rules
of Code Section 409A.

 

(D)Effective for Plan Years beginning on and after February 1, 2009,
differential wage payments (as defined in Code Section 3401(h)(2)) paid to an
Employee of the Employer with respect to any period during which the Employee is
performing service in the uniformed services (as defined in Code Section
3401(h)(2)(A)) while on active duty for more than 30 days that represents all or
a portion of the wages the Employee would have received from the Employer if the
individual were performing services for the Employer.

 

Compensation shall not include in any Limitation Year compensation in excess of
two hundred thousand dollars ($200,000), such amount to be adjusted by the
Commissioner for increases in the cost of living after 2002 in accordance with
Code Section 401(a)(17)(B). A Participant's Compensation for a Limitation Year
shall not include Compensation in excess of the limitation under Code Section
401(a)(17) that is in effect for the calendar year in which such year of service
begins.

 

11

 

 

(2)The term “Compensation” does not include items such as:

 

(A)Except as provided in subparagraph (1)(A) above, any employer contributions
to a qualified retirement plan and any employer contributions to any other
retirement plan which receives special tax benefits, to the extent the
contributions are not includable in the gross income of the Participant for the
taxable year in which made; and any distributions from any such retirement plan,
regardless of whether the distributions are includable in the gross income of
the Participant.

 

(B)Amounts realized from the exercise of a nonstatutory stock option (which is
an option other than a statutory as defined in Treasury Regulation 1.421-1(b),
or when restricted stock (or other property) held by a Participant either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture (see Code Section 83 and the regulations thereunder).

 

(C)Amounts realized from the sale, exchange, or other disposition of stock
acquired under a qualified stock option (as defined in Treasury Regulation
1.421-1(b)).

 

(D)Other amounts that receive special tax benefits, such as premiums for group
health insurance and group term life insurance (but only to the extent that the
compensation is not includable in the gross income of the Participant and are
not salary reduction amounts that are described in Code Section 125).

 

(3)The Compensation (as described in (1) above), actually paid or made available
to a Participant within the Limitation Year is the Compensation used for the
purposes of applying the limitations of Code Section 415 unless the Employer has
elected to use the Compensation accrued during a Limitation Year for purposes of
applying the limitations of this Article and Code Section 415.

 

In the case of a group of employers which constitutes a controlled group of
corporations (as defined in Code Section 414(b) as modified by Section 415(h)),
or which constitutes trades or businesses (whether or not incorporated) which
are under common control (as defined in Code Section 414(c) as modified by
Section 415(h)), or which constitutes an affiliated service group (as defined in
Code Section 414(m)), all such employers must make a similar election.

 

12

 

 

For Limitation Years beginning on or after February 1, 2008, Compensation for a
Limitation Year shall also include Compensation paid by the later of 2-1/2
months after an employee's severance from employment with the Employer
maintaining the Plan or the end of the Limitation Year that includes the date of
the Employee's severance from employment with the Employer maintaining the Plan,
if the payment is regular compensation for services during the Employee's
regular working hours, or compensation for services outside the employee's
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments, and, absent a severance from employment, the
payments would have been paid to the Employee while the Employee continued in
employment with the Employer.

 

Back pay, within the meaning of Treasury Regulation 1.415(c)-2(g)(8), shall be
treated as Compensation for the Limitation Year to which the back pay relates to
the extent the back pay represents wages and Compensation that would otherwise
be included under this definition.

 

(4)In the case of a Participant who is rehired after a severance from
employment, the Defined Benefit Compensation Limitation is the greater of 100
percent of the Participant's High Three-Year Average Compensation, as determined
prior to the severance from employment, as adjusted pursuant to the preceding
paragraph, if applicable; or 100 percent of the Participant's High Three-Year
Average Compensation, as determined after the severance from employment under
paragraph 19.02(h).

 

(d)“Defined Benefit Dollar Limitation” shall mean one hundred sixty thousand
dollars ($160,000), adjusted annually for Limitation Years beginning after
December 31, 2001 for increases in the cost of living applicable to the calendar
year in which a Limitation Year ends in accordance with Code Section 415(d) as
prescribed by the Secretary of the Treasury. A limitation as adjusted under Code
Section 415(d) will apply to limitation years ending with or within the calendar
year for which the adjustment applies, but a Participant’s benefits shall not
reflect the adjusted limit prior to January 1 of that calendar year.

 

(e)“Employer” shall mean the Employer that adopts this Plan and, in the case of
a group of employers which constitutes a controlled group of corporations (as
defined in Code Section 414(b) as modified by Code Section 415(h)) or which
constitutes trades or businesses (whether or not incorporated) which are under
common control (as defined in Code Section 414(c) as modified by Code
Section 415(h)), or which constitutes an affiliated service group, (as defined
in Code Section 414(m)) or which is required to be aggregated with the Employer
under Code Section 414(o), all such employers shall be considered a single
Employer for purposes of applying the limitations of this Article.

 

13

 

 

(f)“Limitation Year” shall mean the twelve (12) consecutive month period
specified in Article I hereof.

 

The Limitation Year may be changed by amending the election previously made by
the Employer. Any change in the Limitation Year must be a change to a twelve
(12) month period commencing with any day within the current Limitation Year.
The limitations of this Article (and Code Section 415) are to be separately
applied to a limitation period which begins with the first day of the current
Limitation Year and which ends on the day before the first day of the first
Limitation Year for which the change is effective.

 

The Limitation Year for all years prior to the effective date of Code
Section 415 shall, as applied to this Plan, be the twelve (12) consecutive month
period selected as the Limitation Year for the first Limitation Year after the
effective date of Code Section 415.

 

(g)"Formerly Affiliated Plan of the Employer" shall mean a plan that,
immediately prior to the cessation of affiliation, was actually maintained by
the Employer and, immediately after the cessation of affiliation, is not
actually maintained by the Employer. For this purpose, cessation of affiliation
means the event that causes an entity to no longer be considered the Employer,
such as the sale of a member controlled group of corporations, as defined in
Code Section 414(b), as modified by Code Section 415(h), to an unrelated
corporation, or that causes a plan to not actually be maintained by the
Employer, such as transfer of plan sponsorship outside a controlled group.

 

(h)“Predecessor Employer": If the Employer maintains a plan that provides a
benefit which the Participant accrued while performing services for a former
employer, the former employer is a Predecessor Employer with respect to the
Participant in the Plan. A former entity that antedates the Employer is also a
Predecessor Employer with respect to a Participant if, under the facts and
circumstances, the Employer constitutes a continuation of all or a portion of
the trade or business of the former entity.

 

(i)"Severance from Employment" shall occur when an Employee ceases to be an
Employee of the Employer maintaining the Plan. An Employee does not have a
Severance from Employment if, in connection with a change of employment, the
employee's new employer maintains the Plan with respect to the employee.

 

19.02Limitations Applicable to this Plan

 

Notwithstanding any other provision of this Plan to the contrary, in no event
shall a Participant or Former Participant receive or accrue a benefit under this
Plan which exceeds the following limitations:

 

(a)General Limitation: The Annual Benefit to which a Participant or Former
Participant is entitled at any time may not exceed the lesser of:

 

14

 

 

(1)The Defined Benefit Dollar Limitation; or

 

(2)One hundred percent (100%) of such Participant’s Average Compensation.

 

(b)Adjustments for Other than Straight Life Annuity: For purposes of applying
the limitations of Subsection (a) above, if the benefit payable to a Participant
or Former Participant is payable in any form other than a straight life annuity,
the benefit shall be adjusted to a straight life annuity which is the Actuarial
Equivalent of such benefit determined in accordance with (1) or (2) below:

 

(1)Forms of Benefit Not Subject to Code Section 417(e)(3): The straight life
annuity that is the Actuarial Equivalent of the Participant's form of benefit
shall be determined under this paragraph 19.02(b)(1) if the form of the
Participant's benefit is either a nondecreasing annuity (other than a straight
life annuity) payable for a period of not less than the life of the Participant
(or, in the case of a qualified pre-retirement survivor annuity, the life of the
surviving spouse), or an annuity that decreases during the life of the
Participant merely because of the death of the survivor annuitant (but only if
the reduction is not below 50% of the benefit payable before the death of the
survivor annuitant), or the cessation or reduction of Social Security
supplements or qualified disability payments (as defined in Code Section
401(a)(11).

 

(A)Limitation Years beginning before February 1, 2008: For Limitation Years
beginning before February 1,2008, the actuarially equivalent straight life
annuity is equal to the annual amount of the straight life annuity commencing at
the same Annuity Starting Date that has the same actuarial present value as the
Participant's form of benefit computed using whichever of the following produces
the greater annual amount: (I) the interest rate specified in Section 1.02 of
the Plan and the mortality table (or other tabular factor) specified in Section
1.02 of the Plan for adjusting benefits in the same form; and (II) a 5 percent
interest rate assumption and the Applicable Mortality Table defined in Section
1.08 of the Plan for that Annuity Starting Date.

 

(B)Limitation Years beginning on or after February 1,2008: For Limitation Years
beginning on or after February I, 2008, the Actuarial Equivalent straight life
annuity is equal to the greater of (1) the annual amount of the straight life
annuity (if any) payable to the Participant under the Plan commencing at the
same Annuity Starting Date as the Participant's form of benefit; and (2) the
annual amount of the straight life annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant's
form of benefit, computed using a 5 percent interest rate assumption and the
Applicable Mortality Table defined in Section 1.08 of the Plan for that Annuity
Starting Date.

 

15

 

 

(2)Forms of Benefit Subject to Code Section 417(e)(3): The straight life annuity
that is the Actuarial Equivalent of the Participant's form of benefit shall be
determined under this paragraph if the form of the Participant's benefit is
other than a benefit form described in (I) above. In this case, the actuarially
equivalent straight life annuity shall be determined as follows:

 

(A)Annuity Starting Date in Plan Years Beginning After 2005: If the Annuity
Starting Date of the Participant's form of benefit is in a Plan Year beginning
after 2005, the actuarially equivalent straight life annuity is equal to the
greatest of(I) the annual amount of the straight life annuity commencing at the
same Annuity Starting Date that has the same actuarial present value as the
Participant's form of benefit, computed using the interest rate specified in
Section 1.02 of the Plan and the mortality table (or other tabular factor)
specified in Section 1.02 of the Plan for adjusting benefits in the same form;
(II) the annual amount of the straight life annuity commencing at the same
Annuity Starting Date that has the same actuarial present value as the
Participant's form of benefit, computed using a 5.5 percent interest rate
assumption and the Applicable Mortality Table defined in Section 1.08 of the
Plan; and (III) the annual amount of the straight life annuity commencing at the
same Annuity Starting Date that has the same actuarial present value as the
Participant's form of benefit, computed using the Applicable Interest Rate
defined in Section 1.07 of the Plan and the Applicable Mortality Table defined
in Section 1.08 of the Plan, divided by 1.05.

 

(B)Annuity Starting Date in Plan Years Beginning in 2004 or 2005: If the Annuity
Starting Date of the Participant's form of benefit is in a Plan Year beginning
in 2004 or 2005, the actuarially equivalent straight life annuity is equal to
the annual amount of the straight life annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant's
form of benefit, computed using whichever of the following produces the greater
annual amount: (I) the interest rate specified in Section 1.02 of the Plan and
the mortality table (or other tabular factor) specified in Section 1.02 of the
Plan for adjusting benefits in the same form; and (II) a 5.5 percent interest
rate assumption and the Applicable Mortality Table defined in Section 1.08 of
the Plan.

 

16

 

 

If the Annuity Starting Date of the Participant's benefit is on or after the
first day of the first Plan Year beginning in 2004 and before December 31,2004,
the application of this paragraph (B) shall not cause the amount payable under
the Participant's form of benefit to be less than the benefit calculated under
the Plan, taking into account the limitations of this Article, except that the
actuarially equivalent straight life annuity is equal to the annual amount of
the straight life annuity commencing at the same Annuity Starting Date that has
the same actuarial present value as the Participant's form of benefit, computed
using whichever of the following produces the greatest annual amount:

 

(I)the interest rate specified in Section 1.02 of the Plan and the mortality
table (or other tabular factor) specified in Section 1.02 of the Plan for
adjusting benefits in the same form;

 

(II)        the Applicable Interest Rate defined in Section 1.07 of the Plan and
the Applicable Mortality Table defined in Section 1.08 of the Plan; and

 

(III)the Applicable Interest Rate defined in Section 1.07 of the Plan (as in
effect on the last day of the last Plan Year beginning before January 1,2004,
under provisions of the Plan then adopted and in effect) and the Applicable
Mortality Table defined in Section 1.08 of the Plan.

 

(c)Adjustment Where Benefit Commences Before Age 62:

 

(1)Limitation Years Beginning Before February I, 2008: If the Annuity Starting
Date for the Participant's benefit is prior to age 62 and occurs in a Limitation
Year beginning before February 1, 2008, the Defined Benefit Dollar Limitation
for the Participant's Annuity Starting Date is the annual amount of a benefit
payable in the form of a straight life annuity commencing at the Participant's
Annuity Starting Date that is the Actuarial Equivalent of the Defined Benefit
Dollar Limitation (adjusted under Paragraph 19.02(g) below for Years of
Participation less than 10, if required) with actuarial equivalence computed
using whichever of the following produces the smaller annual amount: (1) the
interest rate specified in Section 1.02 of the Plan and the mortality table (or
other tabular factor) specified in Section 1.02 of the Plan; or (2) a 5-percent
interest rate assumption and the Applicable Mortality Table as defined in
Section 1.08 of the Plan.

 

17

 

 

(2)Limitation Years Beginning on or After February 1, 2008:

 

(A)Plan Does Not Have Immediately Commencing Straight Life Annuity Payable at
Both Age 62 and the Age of Benefit Commencement. If the Annuity Starting Date
for the Participant's benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after February 1,2008, and the Plan does not have an immediately
commencing straight life annuity payable at both age 62 and the age of benefit
commencement, the Defined Benefit Dollar Limitation for the Participant's
Annuity Starting Date is the annual amount of a benefit payable in the form of a
straight life annuity commencing at the Participant's Annuity Starting Date that
is the Actuarial Equivalent of the Defined Benefit Dollar Limitation (adjusted
under Paragraph 19.02(g) for Years of Participation less than 10, if required)
with actuarial equivalence computed using a 5 percent interest rate assumption
and the Applicable Mortality Table for the Annuity Starting Date as defined in
Section 1.08 of the Plan (and expressing the Participant's age based on
completed calendar months as of the Annuity Starting Date).

 

(B)Plan Has Immediately Commencing Straight Life Annuity Payable at Both Age 62
and the Age of Benefit Commencement. If the Annuity Starting Date for the
Participant's benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after February 1, 2008, and the Plan has an immediately
commencing straight life annuity payable at both age 62 and the age of benefit
commencement, the Defined Benefit Dollar Limitation for the Participant's
Annuity Starting Date is the lesser of the limitation determined under (A) above
and the Defined Benefit Dollar Limitation (adjusted under Paragraph 19.02(g) for
Years of Participation less than 10, if required) multiplied by the ratio of the
annual amount of the immediately commencing straight life annuity under the Plan
at the Participant's Annuity Starting Date to the annual amount of the
immediately commencing straight life annuity under the Plan at age 62, both
determined without applying the limitations of this Article.

 

(d)Adjustment Where Benefit Commences After Age 65:

 

(1)Limitation Years Beginning Before February 1, 2008. If the Annuity Starting
Date for the Participant's benefit is after age 65 and occurs in a Limitation
Year beginning before February 1,2008, the Defined Benefit Dollar Limitation for
the Participant's Annuity Starting Date is the annual amount of a benefit
payable in the form of a straight life annuity commencing at the Participant's
Annuity Starting Date that is the Actuarial Equivalent of the Defined Benefit
Dollar Limitation (adjusted under Paragraph 19.02(g) for Years of Participation
less than 10, if required) with actuarial equivalence computed using whichever
of the following produces the smaller annual amount: (1) the interest rate
specified in Section 1.02 of the Plan and the mortality table (or other tabular
factor) specified in Section 1.02 of the Plan; or (2) a 5-percent interest rate
assumption and the Applicable Mortality Table as defined in 1.08 of the Plan.

 

18

 

 

(2)Limitation Years Beginning Before February 1, 2008.

 

(A)Plan Does Not Have Immediately Commencing Straight Life Annuity Payable at
Both Age 65 and the Age of Benefit Commencement. If the Annuity Starting Date
for the Participant's benefit is after age 65 and occurs in a Limitation Year
beginning on or after February 1, 2008, and the plan does not have an
immediately commencing straight life annuity payable at both age 65 and the age
of benefit commencement, the Defined Benefit Dollar Limitation at the
Participant's Annuity Starting Date is the annual amount of a benefit payable in
the form of a straight life annuity commencing at the Participant's Annuity
Starting Date that is the Actuarial Equivalent of the Defined Benefit Dollar
Limitation (adjusted under Paragraph 19.02(g) for Years of Participation less
than 10, if required), with actuarial equivalence computed using a 5 percent
interest rate assumption and the Applicable Mortality Table for that Annuity
Starting Date as defined in Section 1.08 of the Plan (and expressing the
Participant's age based on completed calendar months as of the Annuity Starting
Date).

 

(B)Plan Has Immediately Commencing Straight Life Annuity Payable at Both Age 65
and the Age of Benefit Commencement. If the Annuity Starting Date for the
Participant's benefit is after age 65 and occurs in a Limitation Year beginning
on or after February 1, 2008, and the Plan has an immediately commencing
straight life annuity payable at both age 65 and the age of benefit
commencement, the Defined Benefit Dollar Limitation at the Participant's Annuity
Starting Date is the lesser of the limitation determined under paragraph(2)(A)
above and the Defined Benefit Dollar Limitation (adjusted under Paragraph
19.02(g) for Years of Participation less than 10, if required) multiplied by the
ratio of the annual amount of the adjusted immediately commencing straight life
annuity under the Plan at the Participant's Annuity Starting Date to the annual
amount of the adjusted immediately commencing straight life annuity under the
Plan at age 65, both determined without applying the limitations of this
article. For this purpose, the adjusted immediately commencing straight life
annuity under the Plan at the Participant's Annuity Starting Date is the annual
amount of such annuity payable to the Participant, computed disregarding the
Participant's accruals after age 65 but including actuarial adjustments even if
those actuarial adjustments are used to offset accruals; and the adjusted
immediately commencing straight life annuity under the Plan at age 65 is the
annual amount of such annuity that would be payable under the Plan to a
hypothetical Participant who is age 65 and has the same accrued benefit as the
Participant.

 

19

 

 

(e)Notwithstanding the other requirements of this Section 19.02, no adjustment
shall be made to the Defined Benefit Dollar Limitation to reflect the
probability of a Participant's death between the Annuity Starting Date and age
62, or between age 65 and the Annuity Starting Date, as applicable, if benefits
are not forfeited upon the death of the Participant prior to the Annuity
Starting Date. To the extent benefits are forfeited upon death before the
Annuity Starting Date, such an adjustment shall be made. For this purpose, no
forfeiture shall be treated as occurring upon the Participant's death if the
Plan does not charge Participants for providing a Qualified Preretirement
Survivor Annuity, as defined in Code Section 417(c), upon the Participant's
death.

 

(f)Annual Benefit Not in Excess of Ten Thousand Dollars: The benefit payable to
a Participant or Former Participant shall not be considered to exceed the
limitations of Subsection (a) above, if:

 

(1)The benefits derived from Employer contributions payable with respect to such
Participant under this Plan and all other defined benefit plans maintained by
the Employer do not in the aggregate exceed ten thousand dollars ($10,000) for
any Limitation Year; and

 

(2)The Employer has not at any time maintained a defined contribution plan in
which the Participant participated.

 

No adjustment for the Age at which a Participant's benefit commences or for the
form of the benefit shall be required for purposes of this subsection.

 

(g)Reduction for Less than Ten Years of Participation or Service: If a
Participant or Former Participant has less than ten (10) Years of Participation,
the dollar limitation described in paragraph 19.02(a)(l) above shall be reduced
by ten percent (10%) for each Year of Participation less than ten (10) years. If
a Participant or Former Participant has less than ten (10) Years of Credited
Service, the percentage limitation described in paragraph 19.02(a)(2) and the
dollar limitation described in paragraph 19.02(e)(1) shall be reduced by ten
percent (10%) for each Year of Credited Service less than ten (10) years.

 

(h)If the Participant is, or has ever been, a Participant in another qualified
defined benefit plan (without regard to whether the plan has been terminated)
maintained by the Employer or a predecessor Employer, the sum of the
Participant's Annual Benefits from all such plans may not exceed the limitation
described in Section 19.02(a).

 

20

 

 

(i)Severance from Employment: In the case of a Participant who is rehired after
a severance from employment, the limitation described in Section 19.02(a)(2)
shall be the greater of 100 percent of the Participant' s Average Compensation,
as determined prior to the severance from employment, as adjusted pursuant to
Section 19.01(c)(3), if applicable; or 100 percent of the Participant's Average
Compensation, as determined after the severance from employment.

 

In the case of a Participant who is rehired by the Employer after a severance
from employment, the Participant's Average Compensation shall be calculated by
excluding all years for which the Participant performs no services for and
receives no compensation from the Employer (the break period) and by treating
the years immediately preceding and following the break period as consecutive.

 

19.03Aggregation of Plans

 

For purposes of applying the limitations of Sections 19.02 applicable to a
Participant for a particular Limitation Year, all qualified defined benefit
plans ever maintained by the Employer shall be treated as one defined benefit
plan, and all defined contribution plans ever maintained by the Employer shall
be treated as one defined contribution plan. However, this Plan shall not be
combined with any multiemployer plan maintained by the employer for purposes of
applying the Code Section 415(h)(1)(B) limit to this Plan.

 

19.04Formerly Affiliated Plans of the Employer

 

A plan that, immediately prior to the cessation of affiliation, was actually
maintained by the Employer and, immediately after the cessation of affiliation,
is not actually maintained by the Employer. For this purpose, cessation of
affiliation means the event that causes an entity to no longer be considered the
Employer, such as the sale of a member controlled group of corporations, as
defined in Code Section 414(b), as modified by Code Section 415(h), to an
unrelated corporation, or that causes a plan to not actually be maintained by
the employer, such as transfer of plan sponsorship outside a controlled group.

 

19.05Plans of a Predecessor Employer

 

If the Employer maintains a defined benefit plan that provides benefits accrued
by a Participant while performing services for a Predecessor Employer, the
Participant's benefits under a plan maintained by the Predecessor Employer shall
be treated as provided under a plan maintained by the Employer. However, for
this purpose, the plan of the Predecessor Employer shall be treated as if it had
terminated immediately prior to the event giving rise to the Predecessor
Employer relationship with sufficient assets to pay Participants' benefit
liabilities under the Plan, and had purchased annuities to provide benefits; the
Employer and the Predecessor Employer shall be treated as if they were a single
employer immediately prior to such event and as unrelated employers immediately
after the event; and if the event giving rise to the predecessor relationship is
a benefit transfer, the transferred benefits shall be excluded in determining
the benefits provide under the plan of the Predecessor Employer.

 

21

 

 

19.06Benefits Under Terminated Plans

 

If a defined benefit plan maintained by the Employer has terminated with
sufficient assets for the payment of benefit liabilities of all Plan
Participants and a Participant in the Plan has not yet commenced benefits under
the Plan, the benefits provided pursuant to the annuities purchased to provide
the Participant's benefits under the terminated plan at each possible Annuity
Starting Date shall be taken into account in applying the limitations of this
Article. If there are not sufficient assets for the payment of all Participants'
benefit liabilities, the benefits taken into account shall be the benefits that
are actually provided to the Participant under the terminated plan.

 

19.07Benefits Transferred From the Plan

 

If a Participant's benefits under a defined benefit plan maintained by the
Employer are transferred to another defined benefit plan maintained by the
Employer and the transfer is not a transfer of distributable benefits pursuant
to Treasury Regulation 1.411(d)-4, Q&A-3(c), the transferred benefits are not
treated as being provided under the transferor plan (but are taken into account
as benefits provided under the transferee plan). If a Participant's benefits
under a defined benefit plan maintained by the Employer are transferred to
another defined benefit plan that is not maintained by the Employer and the
transfer is not a transfer of distributable benefits pursuant to Treasury
Regulation 1.411(d)-4, Q&A-3(c), the transferred benefits are treated by the
Employer's Plan as if such benefits were provided under annuities purchased to
provide benefits under a plan maintained by the Employer that terminated
immediately prior to the transfer with sufficient assets to pay all
Participants' benefit liabilities under the Plan. If a Participant's benefits
under a defined benefit plan maintained by the Employer are transferred to
another defined benefit plan in a transfer of distributable benefits pursuant to
Treasury Regulation 1.411(d)-4, Q&A-3(c), the amount transferred is treated as a
benefit paid from the transferor plan.

 

19.08Special Rules

 

The limitations of this Article shall be determined and applied taking into
account the rules in Treasury Regulation 1.415(f)-1(d), (e) and (h).

 

22

 

 

ARTICLE XX – TOP-HEAVY PROVISIONS

 

20.01Application

 

If this Plan is or becomes Top-Heavy for any Plan Year beginning after
December 31, 1983, the provisions of this Article shall supersede any
conflicting provisions contained in any other Article of this Plan.

 

20.02Special Definitions

 

For purposes of this Article and related Plan provisions, the following terms
shall have the following meanings unless a different meaning is plainly required
by the context:

 

(a)“Determination Date” shall mean, for any plan year subsequent to the first
plan year, the last day of the preceding plan year for such plan; for the first
plan year of a plan, the last day of that plan year.

 

(b)“Determination Period” shall mean the plan year containing the Determination
Date for such plan.

 

(c)“Five Percent Owner” shall mean:

 

(1)If the Employer is a corporation, any person who owns (or is considered as
owning within the meaning of Code Section 318) more than five percent (5%) of
the outstanding stock of the corporation or stock possessing more than five
percent (5%) of the total combined voting power of all stock of the corporation.

 

(2)If the Employer is not a corporation, any person who owns more than five
percent (5%) of the capital or profits interest in the Employer.

 

(d)“Key Employee” shall mean any Employee or former Employee (including any
deceased employee) who at any time during the Determination Period was:

 

(1)An officer of the Employer during a Plan Year in which he received Top-Heavy
Compensation greater than one hundred thirty thousand dollars ($130,000) (as
adjusted under Code Section 416(i)(1) for Plan Years beginning after December
31, 2002). For purposes of this Paragraph, no more than fifty (50) Employees
(or, if lesser, the greater of three (3) or ten percent (10%) of the number of
Employees) shall be treated as officers; or

 

(2)A Five Percent Owner of the Employer; or

 

(3)A One Percent Owner of the Employer during a plan year in which he received
Top-Heavy Compensation greater than one hundred fifty thousand dollars
($150,000).

 

23

 

 

The determination of who is a Key Employee shall be made in accordance with Code
Section 416(i)(1) and the Regulations and other guidance of general
applicability issued thereunder. For purposes of determining who is a One
Percent Owner or Five Percent Owner, the rules of Code Section 414(b), (c) and
(m) shall not apply.

 

The term “Non-Key Employee” shall mean any Employee or former Employee (and any
Beneficiary of such Employee) who is not a Key Employee. Non-Key Employees
include Employees who are former Key Employees.

 

(e)“One Percent Owner” shall mean:

 

(1)If the Employer is a corporation, any person who owns (or is considered as
owning within the meaning of Code Section 318) more than one percent (1%) of the
outstanding stock of the corporation or stock possessing more than one percent
(1%) of the total combined voting power of all stock of the corporation; or

 

(2)If the Employer is not a corporation, any person who owns more than one
percent (1%) of the capital or profits interest in the Employer.

 

(f)“Permissive Aggregation Group” shall mean the Required Aggregation Group of
plans plus any other plan or plans of the Employer which, when considered as a
group with the Required Aggregation Group, would continue to satisfy the
requirements of Code Sections 401(a)(4) and 410.

 

(g)“Present Value” shall mean the actuarial present value of an amount or series
of amounts determined based on the assumptions specified in Section 1.02.

 

(h)“Required Aggregation Group” shall mean:

 

(1)Each qualified plan of the Employer including any plan terminated within the
last five years ending on the determination date in which at least one Key
Employee participates in the plan year containing the determination date, or any
of the four preceding plan years; and

 

(2)Any other qualified plan of the Employer which enables a plan described in
Item (1) to meet the requirements of Code Sections 401(a)(4) or 410.

 

(i)“Top-Heavy”: This Plan is Top-Heavy if any of the following conditions apply:

 

(1)If the Top-Heavy Ratio for this Plan exceeds sixty percent (60%) and this
Plan is not part of any Required Aggregation Group or Permissive Aggregation
Group of plans.

 

24

 

 

(2)If this Plan is a part of a Required Aggregation Group of plans but not part
of a Permissive Aggregation Group and the Top-Heavy Ratio for the Required
Aggregation Group of plans exceeds sixty percent (60%).

 

(3)If this Plan is a part of a Required Aggregation Group and a Permissive
Aggregation Group of plans and the Top-Heavy Ratio for the Required Aggregation
Group and the Permissive Aggregation Group exceeds sixty percent (60%).

 

(j)“Top Heavy Average Monthly Compensation” shall mean one-twelfth (1/12th) of
the average of a Participant’s Top-Heavy Compensation during the five (5)
consecutive Plan Years (or the total number of such years of the Participant’s
employment, if less than five (5)) which produces the highest average, but
taking into account only Top-Heavy Compensation for years that this Plan was
Top-Heavy and any years preceding a year that this Plan was Top-Heavy.

 

(k)“Top-Heavy Compensation” shall have the same meaning as the term
‘Compensation’ defined in Section 19.01, but shall include contributions made by
the Employer to a plan of deferred compensation otherwise excluded in
Section 19.01.

 

(l)“Top-Heavy Ratio” shall mean and be determined as follows:

 

(1)If the Employer maintains one or more defined benefit plans and the Employer
has never maintained any defined contribution plan (including any simplified
employee pension plan) which during the five (5) year period ending on the
Determination Date has or has had an account balance, the Top-Heavy Ratio is a
fraction, the numerator of which is the sum of the Present Values of Accrued
Benefits of all Key Employees as of the Determination Date and the denominator
of which is the sum of all Present Values of Accrued Benefits of all
Participants as of the Determination Date. Both the numerator and denominator of
the Top-Heavy Ratio shall be adjusted to reflect any part of any Accrued Benefit
distributed in the one (1) year period ending on the Determination Date. “Five
(5) year period” shall be satisfied for “one (1) year period” above in the case
of a distribution for a reason other than separation from service, death, or
disability.

 

25

 

 

(2)If the Employer maintains one or more defined benefit plans and the Employer
maintains or has maintained one or more defined contribution plans (including
any simplified employee pension plan) which during the five (5) year period
ending on the Determination Date has or has had an account balance, the
Top-Heavy Ratio is a fraction, the numerator of which is the sum of account
balances under the defined contribution plans for all Key Employees and the
Present Value of Accrued Benefits under the defined benefit plans for all Key
Employees, and the denominator of which is the sum of the account balances under
the defined contribution plans for all Participants and the Present Value of
Accrued Benefits under the defined benefit plans for all Participants. Both the
numerator and denominator of the Top-Heavy Ratio are adjusted for any part of
any account balance or Accrued Benefit distributed in the one (1) year period
ending on the Determination Date and any contribution to a defined contribution
plan that is due but unpaid as of the Determination Date. “Five (5) year period”
shall be substituted for “one (1) year period” in the case of a distribution for
a reason other than separation from service, death, or disability, In the case
of a defined contribution plan which is not subject to Code Section 412, the
adjustment for contributions due but unpaid is generally the amount of any
contributions actually made after the Top-Heavy Valuation Date but on or before
the Determination Date; however, for the first plan year of such a plan, the
adjustment shall also reflect the amount of any contributions made after the
Top-Heavy Valuation Date that are allocated as of a date in that first plan
year. In the case of a defined contribution plan that is subject to Code
Section 412, the account balances shall include contributions that would be
allocated as of a date not later than the Determination Date, even though those
amounts are not yet required to be contributed; furthermore, the adjustment for
contributions due but unpaid shall reflect the amount of any contribution
actually made (or due to be made) after the Top-Heavy Valuation Date but before
the expiration date of the extended payment period in Code Section 412(c)(10).

 

(3)For purposes of (1) and (2) above, the value of account balances and the
Present Value of Accrued Benefits shall be determined as of the most recent
Top-Heavy Valuation Date that falls within or ends with the twelve month period
ending on the Determination Date. The account balances and Accrued Benefits of a
Participant who is not a Key Employee but who was a Key Employee in a prior year
shall be disregarded. For Plan Years beginning after December 31, 2001, the
account balances and Accrued Benefits of any Participant who has not performed
any service for the Employer at any time during the one (1) year period ending
on the Determination Date shall be disregarded. In the case of a defined benefit
plan, the Present Value of Accrued Benefits shall not reflect any proportional
subsidies and shall reflect any non-proportional subsidies provided by the Plan.
The calculations of the Top-Heavy Ratio, and the extent to which distributions,
rollovers and transfers are taken into account shall be made in accordance with
Code Section 416 and the Regulations thereunder. In the case of unrelated
rollovers and transfers: (1) the plan making the distribution or transfer shall
count the distribution as part of an accrued benefit distributed; and (2) the
plan accepting the rollover or transfer shall not consider the rollover or
transfer as part of the accrued benefit if such rollover or transfer was
accepted after December 31, 1983, and shall consider the rollover or transfer as
part of the accrued benefit if such rollover or transfer was accepted prior to
January 1, 1984. In the case of related rollovers and transfers, the plan making
the distribution or transfer shall not count the distribution or transfer as
part of an accrued benefit distributed, and the plan accepting the rollover or
transfer shall count the rollover or transfer as part of the accrued benefit.
Deductible employee contributions shall not be taken into account for purposes
of computing the Top-Heavy Ratio. When aggregating plans, the value of account
balances and Accrued Benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.

 

26

 

 

For purposes of the above, a Participant’s Accrued Benefit in a defined benefit
plan shall be determined under a uniform accrual method which applies for all
defined benefit plans maintained by the Employer or, if there is no such method,
under the method described in Code Section 411(b)(1)(C) which provides the
slowest rate of accrual.

 

(m)“Top-Heavy Valuation Date” shall mean the date as of which the Present Value
of Accrued Benefits under a defined benefit plan or account balances under a
defined contribution plan, which is part of a Permissive Aggregation Group or
Required Aggregation Group, is determined for calculating the Top-Heavy Ratio.
For a defined benefit plan, such date shall be the same as the actuarial
valuation date used for computing plan costs under Code Section 412, regardless
of whether an actuarial valuation is performed that year. For a defined
contribution plan, such date shall be the last day of the plan year.

 

(n)“Year of Top-Heavy Service” shall mean a Plan Year during which a Participant
is not a Key Employee and during which such Participant is credited with a Year
of Participation. For this purpose, a Plan Year shall be disregarded to the
extent such service occurs during a Plan Year when the Plan benefits (within the
meaning of Code Section 410(b)) no Key Employee or former Key Employee.

 

20.03Top-Heavy Minimum Accrued Benefit: For any Plan Year in which the Plan is
Top-Heavy

 

(a)Except as otherwise provided below, the Accrued Benefit of any Participant
who is a Non-Key Employee shall not be less than the lesser of:

 

(1)Two percent (2%) of such Participant’s Top-Heavy Average Monthly Compensation
multiplied times his Years of Top-Heavy Service; or

 

(2)Twenty percent (20%) of such Participant’s Top-Heavy Average Monthly
Compensation.

 

The minimum Accrued Benefit shall be determined without regard to any Social
Security contribution by the Employer. This minimum accrual applies even though,
under other Plan provisions, the Participant would not otherwise be entitled to
receive an accrual, or would have received a lesser accrual for the Plan Year
because of:

 

27

 

 

(1)The Participant not being employed on the last day of the Plan Year;

 

(2)The Participant’s failure to make mandatory employee contributions to the
Plan;

 

(3)Annual Compensation less than a stated amount; or

 

(4)The Plan being integrated with Social Security.

 

The minimum Accrued Benefit determined above shall be based on payment in the
form of a single life annuity with no ancillary benefits. If such Accrued
Benefit is payable in any form other than a life annuity, it shall be equal to
the Actuarial Equivalent of such life annuity.

 

20.04Nonforfeitability of Minimum Accrued Benefit

 

The minimum Accrued Benefit required under Section 20.03 (to the extent required
to be non-forfeitable under Code Section 416(b)) shall not be forfeited in the
case of a suspension of benefits under Code Section 411(a)(3)(B) or a withdrawal
of mandatory employee contributions under Code Section 411(a)(3)(D).

 

20.05Minimum Vesting Provision

 

For any Plan Year in which this Plan is Top-Heavy, the following vesting
schedule shall automatically apply to each Participant in the Plan, unless the
vesting schedule of Section 8.02 would produce a larger vesting percentage for a
Participant, in which case the vesting schedule of Section 8.02 shall apply to
such Participant:

 

Years of
Vesting Service  Vesting
Percentage        Less than 2   0% 2 or More   100%

 

This vesting schedule applies to all Accrued Benefits within the meaning of Code
Section 411(a)(7), except those attributable to employee contributions,
including benefits accrued before the effective date of Code Section 416 and
benefits accrued before the Plan became Top-Heavy. Further, no reduction in
vested benefits may occur in the event the Plan’s status as Top-Heavy changes
for any Plan Year and any change in the Plan’s vesting schedule due to a change
in Top-Heavy status shall be subject to the provision of Section 8.03. However,
this Section does not apply to the Accrued Benefit of any Employee who does not
have an Hour of Service after the Plan has initially become Top-Heavy; such
Employee’s Vested Accrued Benefit shall be determined without regard to this
Section.

 

28

 

 

ARTICLE XXI – MISCELLANEOUS

 

21.01Participant’s Rights

 

This plan shall not be deemed to constitute a contract between the Employer and
any Participant or to be a consideration or an inducement for the employment of
any Participant or Employee. Nothing contained in this Plan shall be deemed to
give any Participant or Employee the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discharge any
Participant or Employee at any time regardless of the effect which such
discharge shall have upon him as a Participant of this Plan.

 

21.02Alienation

 

Except as specifically provided otherwise herein, no benefit which shall be
payable out of the Trust Fund to any person (including a Participant, Former
Participant or Beneficiary) shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber, or
charge the same shall be void; and no such benefit shall in any manner be liable
for, or subject to, the debts, contracts, liabilities, engagements, or torts of
any such person, nor shall it be subject to attachment or legal process for or
against such person, and the same shall not be recognized by the Trustee, except
to such extent as may be required by law.

 

The preceding paragraph shall apply to the creation, assignment, or recognition
of a right to any benefit payable with respect to a Participant, Former
Participant or Beneficiary pursuant to a Domestic Relations Order, unless such
Domestic Relations Order is determined to be a Qualified Domestic Relations
Order. In the event the Plan, the Trustee, or the Plan Administrator receives a
Domestic Relations Order, the Plan Administrator shall promptly notify the
Participant, Former Participant or Beneficiary whose benefit is the subject of
such order and provide him with the Plan’s procedure for determining whether
such order is a Qualified Domestic Relations Order. Unless and until said order
is set aside, the following provisions shall apply:

 

(a)The Plan Administrator shall within a reasonable time determine whether the
order is a Qualified Domestic Relations Order and shall notify the Participant,
Former Participant or Beneficiary whose benefit is the subject of such order, of
such determination.

 

(b)Until the determination is made as required by Subsection (a), the Trustee
shall separate into a separate account in the Plan or in an escrow account the
amounts which would have been payable to a person other than as required by this
Plan if the Trustee had complied with the order.

 

(c)If, within eighteen (18) months after the receipt of the order by the Trustee
or Plan Administrator, the Plan Administrator determines that the order is a
Qualified Domestic Relations Order, the Plan Administrator shall direct the
Trustee and the Trustee shall pay the segregated amounts plus any other amounts
to the Alternative Payee(s) named in such order in accordance with such order.

 

29

 

 

(d)If, within eighteen (18) months after the receipt of the order by the Trustee
or Plan Administrator, the Plan Administrator determines that the order is not a
Qualified Domestic Relations Order, the Plan Administrator shall direct the
Trustee and the Trustee shall disregard the order and pay in accordance with
this Plan amounts required hereunder (including segregated amounts and any
interest thereon) to the person to whom the payments would have been made if
there had been no such order.

 

(e)Notwithstanding Subsections (b), (c) and (d) above, if the Trustee or Plan
Administrator was a party to the proceedings which issued the order or is
otherwise bound by the order and the Trustee or Plan Administrator is ordered by
such order to pay in accordance with said order, the Plan Administrator may
after notice to the Participant, Former Participant or Beneficiary, direct the
Trustee to and the Trustee shall, upon such direction, pay in accordance with
said order unless the Code or ERISA prohibits such payment.

 

(f)If, more than eighteen (18) months after the receipt of the order by the
Trustee or Plan Administrator, a determination is made that such order is a
Qualified Domestic Relations Order, the Plan Administrator shall direct the
Trustee and the Trustee shall pay such amounts to the Alternate Payee(s) named
in such order in accordance with such order, but only with respect to amounts
which are payable after the date such determination is made.

 

(g)The Plan Administrator shall establish reasonable procedures to determine
whether an order received by it or the Trustee is a Qualified Domestic Relations
Order and to administer distributions pursuant to said order.

 

(h)Nothing in this Section 21.02 shall be deemed to allow payment to an
Alternate Payee under a Qualified Domestic Relations Order before the Annuity
Starting Date of the Participant of Former Participant whose benefits are
subject to the Qualified Domestic Relations Order unless earlier payment is
specifically provided under the terms of the Qualified Domestic Relations Order.

 

In the event a Participant’s benefits are garnished or attached by any court
order, other than a Domestic Relations Order, the Plan Administrator may bring
an action for a declaratory judgment in a court of competent jurisdiction to
determine the proper recipient of the benefits to be paid by the Plan. During
the pendency of said action, any benefits that become payable shall be paid into
the court as they become payable, to be distributed by the court to the
recipient it deems proper at the close of said action.

 

21.03Actions Consistent with Terms of Plan

 

All actions taken by the Employer, Plan Administrator or Trustee with respect to
Trust assets shall be in accordance with the terms of the Plan and Trust.

 

30

 

 

21.04Performance of Duties

 

All parties to this Plan and Trust, or those claiming any interest hereunder,
agree to perform any and all acts and execute any and all documents and papers
which are necessary or desirable for carrying out this Plan and Trust or any of
its provisions.

 

21.05Validity of Plan

 

This Plan shall be construed in a way that is consistent with ERISA and
regulations thereunder, the Code and regulations thereunder, and, to the extent
state law has not been preempted by federal law, the laws of the State in which
the Plan Sponsor has its principal office. In case any provision of this Plan
shall be held illegal or invalid for any reason, such determination shall not
affect the remaining provisions of the Plan; but the Plan shall be construed and
enforced as if such provision had never been included therein.

 

21.06Legal Action

 

In the event any claim, suit, or proceeding is brought regarding the Trust
and/or Plan established hereunder to which the Trustee or the Plan Administrator
may be a party, and such claim, suit, or proceeding is resolved in favor of the
Trustee or Plan Administrator, they shall be entitled to be reimbursed from the
Trust Fund for any and all costs, attorney’s fees, and other expenses pertaining
thereto incurred by them for which they shall have become liable.

 

21.07Gender and Number

 

Wherever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.

 

21.08Uniformity

 

All provisions of this Plan shall be interpreted and applied in a uniform,
nondiscriminatory manner.

 

21.09Headings

 

The headings and subheadings of this Agreement have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

 

21.10Receipt and Release for Payments

 

Any payment to any Participant, his legal representative, Beneficiary, or to any
guardian or committee appointed for such Participant or Beneficiary in
accordance with the provisions of this Agreement, shall, to the extent thereof,
be in full satisfaction of all claims hereunder against the Trustee and the
Employer, either of whom may require such Participant, legal representative,
Beneficiary, guardian or committee, as a condition precedent to such payment, to
execute a receipt and release thereof in such form as shall be determined by the
Trustee or Employer.

 

31

 

 

21.11Payments of Minors, Incompetents

 

In any event the Plan Administrator must direct a payment from the Plan to or
for the benefit of any minor or incompetent Participant or Beneficiary, the Plan
Administrator shall direct the Trustee to make such payment according to the
written instructions of the legal guardian of such minor or the attorney-in-fact
of such incompetent. In the absence of such written instructions, the Plan
Administrator, in his sole and absolute discretion, may, but need not, direct
the Trustee to make such distribution to any of the following: with respect to a
minor, a natural guardian or other relative or adult with whom the minor
temporarily or permanently resides; with respect to an incompetent, a
court-appointed conservator of the incompetent, a relative or adult with whom
the incompetent temporarily or permanently resides, a residential care facility,
rest home, sanitarium or similar entity at which the incompetent temporarily or
permanently resides, or a person or entity who has been designated by the Social
Security Administration as the recipient or custodian for Social Security
benefits for the incompetent. Any such guardian, conservator, relative,
attorney-in-fact or other person or entity shall have full authority and
discretion to expend such distribution for the use and benefit of the minor or
incompetent. The receipt of the distribution by such guardian, conservator,
relative, attorney-in-fact or other person or entity shall be a complete
discharge to the Plan, Plan Administrator and Trustee, without any
responsibility on its part or the part of the Plan Administrator or Trustee to
see to the application thereof. A Participant or Beneficiary shall be deemed
incompetent if he is incapable of properly using, expending, investing or
otherwise disposing of the distribution, and a court order or the written
opinion of a qualified physician, psychiatrist or psychologist setting forth
facts consistent with the standards outlined in this Section is presented to the
Plan Administrator.

 

21.12Missing Persons

 

Notwithstanding any provision in this Plan and Trust to the contrary, if the
Plan Administrator is unable to locate any Former Participant who is entitled to
benefits under this Plan within three (3) years of the date he becomes entitled
to a distribution from the Trust Fund, any amounts being held for his behalf
shall be forfeited and used to reduce the Employer’s contributions to the Plan
and Trust. The Plan Administrator shall proceed with due diligence in attempting
to locate any Former Participant. Provided, however, no forfeiture shall occur
until the Plan Administrator has mailed the Former Participant a notice of the
benefits and the provisions of this section to his last known address, via
U.S. Mail postage prepaid, return receipt requested. And, provided further, if
the Former Participant is located subsequent to such forfeiture, the forfeited
amount shall be reinstated and the Former Participant shall receive a
distribution of his Vested Accrued Benefit in accordance with the provisions of
the Plan.

 

21.13Merger or Consolidation

 

This Plan and Trust may be merged or consolidated with, or its assets or
liabilities may be transferred to, any other plan only if the benefits which
would be received by each Participant of this Plan, in the event of a
termination of the Plan immediately after such merger, consolidation or
transfer, are at least equal to the benefits the Participant would have received
if the Plan had terminated immediately before the merger, consolidation or
transfer. The Trustee possesses the specific authority to enter into agreements
with the Trustees of other retirement plans described in Code Section 401(a) to
effect a merger or consolidation with such other retirement plan or the direct
transfer of Plan assets to or from such other retirement plan.

 

32

 

 

21.14Prohibition Against Diversion of Funds

 

It shall be impossible by operation of the Plan or of the Trust, by termination
of either, by power of revocation or amendment, by the happening of any
contingency, by collateral arrangement or by any other means, for any part of
the corpus or income of any trust fund maintained pursuant to the Plan or any
funds contributed thereto to be used for, or diverted to, purposes other than
the exclusive benefit of Participants, Former Participants or their
Beneficiaries, except as provided in Sections 17.04 and 21.17.

 

21.15Period of the Trust

 

If it shall be determined that the applicable State law requires a limitation on
the period during which this Trust shall continue, then such Trust shall not
continue for a period longer than twenty-one (21) years following the death of
the last of those Participants, including future Participants, who are living at
the Effective Date hereof. At least one hundred eighty (180) days prior to the
end of the twenty-first (21st) year as described in the first sentence of this
Section, the Plan Sponsor, the Plan Administrator and the Trustee shall provide
for the establishment of a successor Trust and transfer of Plan assets to the
Trustee of such successor Trust. If applicable State law places no such
limitation, then this Section shall not be operative.

 

21.16Misstatement of Age

 

If a Participant or Beneficiary misstates or misrepresents his age, date of
birth or any other material information to the Employer, Plan Administrator or
Trustee, the amount, terms and conditions of any benefits payable from the Plan
which are attributable to periods prior to the discovery of such misstatement or
misrepresentation shall be limited to the lesser (or more restrictive) of: the
amount, terms and conditions determined based on the misstated information; or
the amount, terms and conditions determined based on the correct information.
The Plan Administrator shall have sole and absolute authority for applying the
preceding sentence.

 

21.17Return of Contributions to the Employer

 

(a)Notwithstanding anything herein to the contrary, if, pursuant to an
application filed by or on behalf of the Plan, the Commissioner of Internal
Revenue Service or his delegate should determine that the Plan does not
initially qualify as a tax-exempt plan and trust under Code Sections 401 and
501, and such determination is not contested, or if contested, is finally
upheld, then the Plan shall be void as of the effective date of this Agreement
and all amounts contributed to the Plan by the Employer or Employees, plus
investment earnings thereon, less expenses paid, shall be returned to the
Employer or Employees within one (1) year following the date of such final
determination, the Plan shall terminate, and the Trustee shall be discharged
from all further obligations.

 

(b)Notwithstanding any provisions to the contrary, any contribution by the
Employer to the Trust Fund that is conditioned upon the deductibility of the
contribution by the Employer under the Code and, to the extent any such
deduction is or would be disallowed, the Employer may within one (1) year
following a final determination of the disallowance, whether by agreement within
the Internal Revenue Service or by final decision of a court of competent
jurisdiction, demand repayment of such disallowed contribution and the Trustee
shall return such contribution within one (1) year following the disallowance.
Investment earnings attributable to such disallowed amount shall not be
returned, but any investment losses attributable thereto shall reduce the amount
so returned.

 

33

 

 

(c)Notwithstanding any provisions to the contrary, if any contribution (or
portion thereof) by the Employer to the Trust is made as a result of a mistake
of fact, the Employer may demand repayment of such mistaken amount and the
Trustee shall return such mistaken amount within one (1) year following the time
it was made. Investment earnings attributable to such mistaken amount shall not
be returned, but any investment losses attributable thereto shall reduce the
amount so returned.

 

21.18Counterparts

 

This Plan and Trust may be executed in any number of counterparts, each of which
shall be deemed to be an original, and the counterparts shall constitute one and
the same instrument.

 

21.19Limitations Based on Funded Status of the Plan

 

Notwithstanding any provision of the Plan to the contrary, the following
provisions shall apply as required by Code Section 436 effective for Plan Years
beginning on or after February 1, 2008, except to the extent the exception under
Code Section 436(d)(4) applies:

 

(a)In the event the Plan’s adjusted funding target attainment percentage for a
Plan Year is less than 60 percent, benefit accruals shall cease during the
period benefit accruals are restricted under the provisions of Code Section
436(e). The benefit accruals that were not permitted to accrue pursuant to the
application of the provisions of the preceding sentence shall be restored
automatically as of the 436 measurement date the limitations under Code Section
436(e) cease to apply, if (i) the continuous period of the limitation is 12
months or less, and (ii) the Plan’s enrolled actuary certifies that the adjusted
funding target attainment percentage for the Plan would not be less than 60
percent taking into account the restored benefit accruals for the prior Plan
Year.

 

(b)In the event the Plan’s adjusted funding target attainment percentage for a
Plan Year falls below the threshold defined under Code Section 436(d)(1) and/or
(3), the Funding Agent shall, as directed by the Plan Administrator, cease
payment of any prohibited payment during the period specified in, and to the
extent necessary to comply with the provisions of Code Section 436(d).

 

(c)In no event shall a prohibited payment be paid during any period the Employer
is a debtor in a case under Title 11, United States Code, or similar federal or
state law, to the extent necessary to comply with the provisions of Code Section
436(d)(2).

 

(d)In no event shall an amendment that has the effect of increasing liabilities
of the Plan by reason of increases in benefits, establishment of new benefits,
changing the rate of benefit accrual, or changing the rate at which benefits
become nonforfeitable become effective during the period such amendment would
violate the provisions of Code Section 436(c).

 

34

 

 

(e)If an optional form of benefit that is otherwise available under the terms of
the Plan is not available because of the application of Code Section 436(d)(1)
or (2), the Participant or Beneficiary, as applicable, shall be eligible to
elect another form of benefit available under the Plan or to defer payment to a
later date (to the extent permitted under applicable qualification
requirements).

 

(f)If an optional form of benefit that is otherwise available under the terms of
the Plan is not available because of the application of Code Section 436(d)(3),
a Participant or Beneficiary, as applicable, shall be eligible to defer his
entire payment to a later date (to the extent permitted under applicable
qualification requirements) or to bifurcate the benefit into unrestricted and
restricted portions. If a Participant or Beneficiary elects to bifurcate the
benefit, the Participant or Beneficiary shall be eligible to elect, with respect
to the unrestricted portion of the benefit, any optional form otherwise
available under the Plan with respect to the Participant’s or Beneficiary’s
entire benefit and in such a case, if the Participant or Beneficiary elects
payment of the unrestricted portion of the benefit in the form of a prohibited
payment, the Participant or Beneficiary shall be eligible to elect:

 

(i)to receive payment of the restricted portion of the benefit in any optional
form of benefit under the Plan that is not a prohibited payment and that would
have been permitted with respect to the Participant’s or Beneficiary’s entire
benefit; or

 

(ii)if the Plan Administrator has determined in a consistent and
nondiscriminatory manner that a Participant or Beneficiary may defer only the
restricted portion of his benefit, to defer commencement of the restricted
portion of his benefit until after the restrictions on prohibited payments lapse
(to the extent permitted under applicable qualification requirements) and
receive said amount in any optional form of payment available under the Plan.
Such election shall be subject to any other applicable qualification
requirements, shall be treated as a new Annuity Starting Date, and shall be made
in accordance with all Plan rules regarding elections of forms of benefit.

 

For purposes of this Section, the terms “adjusted funding target attainment
percentage,” “prohibited payment,” “unrestricted portion of the benefit,” and
“restricted portion of the benefit” shall have the meanings given under Code
Section 436, the regulations thereunder, and any applicable Internal Revenue
Service guidance.

 

In the event that the provisions of this Section 21.19 or any part thereof cease
to be required by law as a result of subsequent legislation or otherwise, this
Section or any applicable part thereof shall be ineffective without the
necessity of further amendments to the Plan.

 

35

 

 

21.20Limitations on Unpredictable Contingent Event Benefit

 

Notwithstanding any provision of the Plan to the contrary, with respect to Plan
Years beginning on or after January 1, 2008, if a Participant or Beneficiary is
entitled to an “unpredictable contingent event benefit” (as defined under Code
Section 436(b)) with respect to any event occurring during any Plan Year, such
unpredictable contingent event benefit shall not be provided to such Participant
or Beneficiary if the Plan’s adjusted funding target attainment percentage (as
defined in Section 21.19) for such Plan Year is less than 60 percent or would be
less than 60 percent taking into account such occurrence; provided, however,
that such unpredictable contingent event benefit shall become payable if and
when the Plan meets the exemption under Code Section 436(b)(2).

 

In the event that the provisions of this Section 21.20 or any part thereof cease
to be required by law as a result of subsequent legislation or otherwise, this
Section or any applicable part thereof shall be ineffective without the
necessity of further amendments to the Plan.

 

36

 

 

IN WITNESS WHEREOF, the Plan Sponsor has caused this Agreement to be executed by
its duly authorized representative, and the Trustees and Plan Administrator have
accepted their appointment and affixed their signatures hereto.

 

Executed this _______day of ________________, 20____.

 

PLAN SPONSOR:     IN THE PRESENCE OF:         BLONDER-TONGUE LABORATORIES, INC.
    (WITNESS)           By:         (Name and Title)                 TRUSTEES:  
              By:         James Luksch                 By:         Robert Palle
     

 

 

 